Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 1 of 65 Pageid#: 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA




 GEORGE WESLEY HUGUELY V,

                           Petitioner,
                                                                 3:20-cv-306
                                               Civil Action No. __________
                    v.

 HAROLD CLARKE, Director, Virginia
 Department of Corrections

                           Respondent.




                  PETITION FOR A WRIT OF HABEAS CORPUS




                                          Jeffrey M. Harris* (VA Bar #93883)
    Jonathan P. Sheldon (VA Bar #66726)   Bryan K. Weir (VA Bar #82787)
    Sheldon & Flood, PLC                  Jordan M. Call*
    10621 Jones Street, Suite 301A        CONSOVOY MCCARTHY PLLC
    Fairfax, VA 22030                     1600 Wilson Boulevard, Suite 700
    (703) 691-8410                        Arlington, VA 22209
    jsheldon@sfhdefense.com               (703) 243-9423
                                          jeff@consovoymccarthy.com
                                          bryan@consovoymccarthy.com
                                          jordan@consovoymccarthy.com

                                          * Pro hac vice application pending




                                           1
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 2 of 65 Pageid#: 2




                                                     TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

JURISDICTION ............................................................................................................................. 4

            A. The Relationship Between Mr. Huguely and Ms. Love .............................................. 5

            B. Yeardley Love’s Death ................................................................................................ 6

            A. Mr. Huguely’s Indictment and the Highly Sensationalized Press Coverage
               Surrounding this Case. ................................................................................................. 9

            B. Trial............................................................................................................................ 11

                      1.    Malice ............................................................................................................. 12

                      2.    Cause of Death/Reperfusion ........................................................................... 13

            C. Verdict ....................................................................................................................... 16

            D. Direct Appeal ............................................................................................................. 17

            E. State Post-Conviction Proceedings ............................................................................ 18

STANDARD OF REVIEW .......................................................................................................... 18

CLAIMS FOR RELIEF ................................................................................................................ 20

     I.          Mr. Huguely’s Due Process and Sixth Amendment Rights Were Violated
                 When the Jury Consulted a Dictionary Regarding the Meaning of Malice. ............... 20

     II.         Mr. Huguely’s Sixth Amendment Rights Were Violated When He Received
                 Ineffective Assistance of Counsel At Trial. ................................................................ 27

            A. Mr. Huguely’s Sixth Amendment Right to Effective Assistance of Counsel Was
               Violated When Trial Counsel Violated the Rule on Witnesses, Thereby Causing
               Crucial Expert Testimony to be Excluded ................................................................. 28

            B. Mr. Huguely’s Sixth Amendment Right to Effective Assistance of Counsel
               Was Violated When His Counsel Failed to Call Crucial Expert
               John S. Daniel, III, M.D. ........................................................................................... 33

     III.        Mr. Huguely’s Rights Under the Due Process Clause and Brady v. Maryland Were
                 Violated When the Commonwealth Failed to Disclose the Love Family’s Imminent
                 $30 Million Civil Suit Against Mr. Huguely .............................................................. 37


                                                                         i

                                                                                    i
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 3 of 65 Pageid#: 3




     IV.       The Circuit Court Violated Mr. Huguely’s Sixth Amendment Right to Counsel
               by Forcing Him to Proceed in the Absence of his Retained Counsel of Choice ........ 40

     V.        The Circuit Court Violated Mr. Huguely’s Right to a Fair and Impartial Jury
               Under the Sixth Amendment ...................................................................................... 47

           A. The State Courts Unreasonably Applied Clearly Established Federal Law by
              Refusing to Order Individualized, Sequestered Voir Dire......................................... 47

           B. The State Courts Unreasonably Applied Clearly Established Federal Law by
              Refusing to Allow the Defense to Ask Questions During Voir Dire That Were
              Directly Relevant to Jurors’ Ability to Remain Impartial ......................................... 50

           C. Mr. Huguely’s Sixth Amendment Right to an Impartial Jury Was Violated
              When the Circuit Court Refused to Strike for Cause a Juror Whose Answers
              During Voir Dire Revealed Serious Doubts about Her Impartiality ......................... 52

     VI.       There Was Insufficient Evidence Offered at Trial to Support Mr. Huguely’s
               Conviction for Second-Degree Murder. ..................................................................... 53

PRAYER FOR RELIEF ............................................................................................................... 56




                                                                 ii

                                                                           ii
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 4 of 65 Pageid#: 4




                                            TABLE OF AUTHORITIES
CASES

Brady v. Maryland, 373 U.S. 83 (1963) ....................................................................................... 37

Canipe v. Commonwealth, 25 Va. App. 629 (1997) ............................................................... 22, 54

Caplin & Drysdale, Chartered v. United States, 491 U.S. 617 (1989) ........................................ 40

Carty v. Thaler, 583 F.3d 244 (5th Cir. 2009) .............................................................................. 19

Clark v. United States, 289 U.S. 1 (1933) .................................................................................... 53

Connors v. United States, 158 U.S. 408 (1895) ............................................................................ 50

Dietz v. Bouldin, 136 S. Ct. 1885 (2016) ...................................................................................... 20

Dugas v. Coplan, 428 F.3d 317 (1st Cir. 2005) ............................................................................ 32

Duncan v. State of La., 391 U.S. 145 (1968) ................................................................................ 52

Essex v. Commonwealth, 322 S.E.2d 216 (Va. 1984)................................................. 12, 22, 54, 55

Gonzalez v. United States, 553 U.S. 242 (2008)........................................................................... 46

Gordon v. Braxton, 780 F.3d 196 (4th Cir. 2015) ........................................................................ 19

Harrington v. Richter, 562 U.S. 86 (2011) ................................................................................... 32

Haywood v. Commonwealth, 20 Va. App. 562, 458 S.E.2d 606 (1995) ...................................... 56

Huguely v. Commonwealth, 754 S.E.2d 557 (Va.App. 2014) ...................................................... 17

Huguely v. Commonwealth, No. 140678 (Va. Nov. 19, 2014 and Jan. 15, 2015) ........................ 17

Huguely v. Commonwealth, No. 1697-12-2 (Va.App. March 27, 2014) ...................................... 17

Huguely v. Virginia, 136 S. Ct. 119 (2015) .............................................................................. 4, 17

Huguely v. Warden, Cir. Crt. File No. CL 16-23 .......................................................................... 18

In re Greensboro News Co., 727 F.2d 1320 (4th Cir. 1984) ........................................................ 47

In re R.D., 2012 PA Super 84, 44 A.3d 657 (2012)...................................................................... 38

In re South Carolina Press Ass’n, 946 F.2d 1037 (4th Cir. 1991) ............................................... 47
                                                               iii

                                                                          iii
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 5 of 65 Pageid#: 5




In re State Record Co., 917 F.2d 124 (4th Cir. 1990)................................................................... 48

Irvin v. Dowd, 366 U.S. 717 (1961).............................................................................................. 20

Jackson v. Virginia, 443 U.S. 307 (1979) ..................................................................................... 54

Kimmelman v. Morrison, 477 U.S. 365 (1986)....................................................................... 27, 28

London v. Commonwealth, 49 Va.App. 230, 638 S.E.2d 721 (2006)........................................... 42

Marina v. Vasquez, 812 F.2d 499 (9th Cir. 1987) ........................................................................ 22

Marshall v. United States, 360 U.S. 310 (1959) ........................................................................... 52

Mayhue v. St. Francis Hosp. of Wichita, Inc., 969 F.2d 919 (10th Cir. 1992) ............................. 21

McNeill v. Polk, 476 F.3d 206 (4th Cir. 2007) ............................................................................. 21

Miller-El v. Cockrell, 537 U.S. 322 (2003) .................................................................................. 19

Morgan v. Illinois, 504 U.S. 719 (1992) ....................................................................................... 52

Morris v. Slappy, 461 U.S. 1 (1983) ............................................................................................. 40

Murray v. Carrier, 477 U.S. 478 (1986)....................................................................................... 32

People v. Wallert, 98 A.D.2d 47 (N.Y. 1983) .............................................................................. 38

Perricllia v. Commonwealth, 229 Va. 85, 326 S.E.2d 679 (1985) ............................................... 55

Powell v. Alabama, 287 U.S. 45 (1932) ....................................................................................... 40

Press-Enterprise Co. v. Superior Court, 464 U.S. 501 (1984) ..................................................... 47

Remmer v. United States, 347 U.S. 227 (1954) .......................................................... 20, 21, 24, 26

Ristaino v. Ross, 424 U.S. 589 (1976) .......................................................................................... 52

Rodriguez v. Chandler, 492 F.3d 863 (7th Cir. 2007) .................................................................. 45

Rompilla v. Beard, 545 U.S. 374 (2005)................................................................................. 27, 28

Rosales-Lopez v. United States, 451 U.S. 182 (1981) .................................................................. 50

Schledwitz v. United States, 169 F.3d 1003 (6th Cir. 1999) ......................................................... 38


                                                                iv

                                                                           iv
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 6 of 65 Pageid#: 6




Schriro v. Landrigan, 550 U.S. 465 (2007) ............................................................................ 20, 24

Smith v. Phillips, 455 U.S. 209 (1982) ......................................................................................... 21

Strickland v. Washington, 466 U.S. 668 (1984) ............................................................... 27, 32, 36

Strickler v. Greene, 527 U.S. 263 (1999) ..................................................................................... 37

Swain v. Alabama, 380 U.S. 202 (1965) ....................................................................................... 50

Tice v. Johnson, 647 F.3d 87 (4th Cir. 2011) ............................................................................... 32

Townsend v. Sain, 372 U.S. 293 (1963)........................................................................................ 24

Turner v. State of La., 379 U.S. 466 (1965).................................................................................. 20

United States v. Dansker, 565 F.2d 1262 (3d Cir. 1977) .............................................................. 40

United States v. Duncan, 598 F.2d 839 (4th Cir. 1979)................................................................ 21

United States v. Gonzalez-Lopez, 548 U.S. 140 (2006) .................................................... 40, 42, 45

United States v. Lancaster, 96 F.3d 734 (4th Cir. 1996) .............................................................. 50

United States v. Laura, 607 F.2d 52 (3d Cir. 1978)...................................................................... 45

United States v. Lawson, 677 F.3d 629 (4th Cir. 2012) ................................................................ 21

United States v. Nevils, 598 F.3d 1158 (9th Cir. 2010) ................................................................ 54

United States v. Pelullo, 105 F.3d 117 (3d Cir. 1997) .................................................................. 38

United States v. White, 492 F.3d 380 (6th Cir. 2007) ................................................................... 39

Wiggins v. Smith, 539 U.S. 510 (2003) ................................................................................... 27, 36

Williams v. Martin, 618 F.2d 1021 (4th Cir. 1980) ...................................................................... 33

Williams v. Stirling, 914 F.3d 302 (4th Cir. 2019) ....................................................................... 19

Williams v. Taylor, 529 U.S. 362 (2000) .......................................................................... 19, 27, 53

Winston v. Kelly, 592 F.3d 535 (4th Cir. 2010) ............................................................................ 19

Wolfe v. Johnson, 565 F.3d 140 (4th Cir. 2009) ........................................................................... 19


                                                                v

                                                                           v
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 7 of 65 Pageid#: 7




Workman v. Commonwealth, 272 Va. 633 (2006) ........................................................................ 37

STATUTES

28 U.S.C. § 2254(d) ...................................................................................................................... 18

28 U.S.C. §2241(d) ......................................................................................................................... 4

28 U.S.C. §2244(d)(1)(A) ............................................................................................................... 4

28 U.S.C. §2254(a) ......................................................................................................................... 4

28 U.S.C. §2254(b)(1)(A) ............................................................................................................... 5

Va. Code §18.2-10(e) .................................................................................................................... 12

Va. Code §18.2-32 ........................................................................................................................ 12

Va. Code §18.2-35 ........................................................................................................................ 12

Va. Code §18.2-36 ........................................................................................................................ 12

OTHER AUTHORITIES

Groot, Criminal Offenses §6 ................................................................................................... 22, 54

Rules Governing Section 2254 Cases in the United States District Courts, Rule 8, Advisory

   Committee notes ....................................................................................................................... 25

CONSTITUTIONAL PROVISIONS

U.S. Const. amend. VI .................................................................................................................. 40




                                                                     vi

                                                                                 vi
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 8 of 65 Pageid#: 8




                                        INTRODUCTION

       George Wesley Huguely V (VA Offender ID #1458946), who is currently in the custody

of the Virginia Department of Corrections at the State Farm Enterprise Unit in State Farm, VA,

respectfully submits this petition for a writ of habeas corpus pursuant to 28 U.S.C. §2254.

       Mr. Huguely was convicted of second-degree murder following the death of Yeardley Love

while both were students at the University of Virginia in the spring of 2010. Although

sensationalist press coverage falsely portrayed this case as a brutal, intentional killing, the actual

evidence presented at trial told a very different story of what happened on the night in question.

       Mr. Huguely and Ms. Love had an altercation earlier that night in which they briefly

wrestled on the floor of her bedroom, but the defense offered abundant evidence that Mr.

Huguely’s actions were not the cause of Ms. Love’s death. It was undisputed at trial that Mr.

Huguely—who was severely intoxicated after a day of heavy drinking—did not intend to kill Ms.

Love and went to her apartment to talk to her only after another friend refused to socialize with

him. It was also undisputed that Ms. Love was alive when Mr. Huguely left her apartment; that

Ms. Love’s roommates called 911 because they believed she was suffering from alcohol poisoning;

and that Mr. Huguely was genuinely shocked and devastated when he later learned that Ms. Love

had died. The defense also offered evidence that Ms. Love’s relatively minor external injuries were

consistent with a fall to the floor from the bed, and that she likely died from positional asphyxia

(accidental smothering) from sleeping face down on a wet pillow while she was heavily

intoxicated. The prosecution, by contrast, argued that Ms. Love died from blunt force trauma that

caused a fatal brain injury.

       Given this competing evidence, two of the critical issues before the jury were whether Mr.

Huguely acted with malice—which was the difference between second-degree murder and



                                                  1
                                                          1
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 9 of 65 Pageid#: 9




manslaughter—and what caused Ms. Love’s death. Yet, on both issues, the proceedings were

plagued with problems that deprived Mr. Huguely of his constitutionally guaranteed right to a fair

trial. As to malice, Mr. Huguely presented evidence to the state habeas court that the jury—which

was clearly confused about the meaning of malice—consulted a dictionary during its deliberations

to supplement the instructions provided by the court. This was a flagrant violation of the

constitutional rule prohibiting external influences on the jury. Yet the state habeas court dismissed

this claim without even holding an evidentiary hearing even though the Warden’s own evidence

showed that at least one juror had a clear recollection of using a dictionary.

       Mr. Huguely’s trial counsel also severely prejudiced his defense through their deficient

performance. Due to counsel’s violation of the rule on witnesses, the trial court excluded critical

expert testimony that the defense needed to rebut the prosecution’s evidence regarding the cause

of Ms. Love’s death. And trial counsel failed to call another expert witness whose testimony was

needed to bolster the defense’s theory of the cause of death and respond to the prosecution’s

evidence. This deficient performance severely hindered Mr. Huguely’s defense and resulted in the

jury having an inaccurate picture of the critical medical evidence regarding the cause of death.

       The Commonwealth also violated the Due Process Clause and the Brady doctrine by failing

to disclose the fact that the Love family was planning to bring a $30 million civil suit against Mr.

Huguely after the completion of the criminal trial. The defense learned for the first time at a post-

trial hearing that the Loves’ civil attorneys had been in contact with the prosecution, and had

postponed bringing the civil suit at the prosecution’s request. This information was plainly material

to the criminal case against Mr. Huguely. The civil case advanced a negligence theory and

characterized Ms. Love’s death as an “accident.” That view of the facts is flatly inconsistent with

the Commonwealth’s theory of the criminal case—namely, that Mr. Huguely should be convicted



                                                 2
                                                         2
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 10 of 65 Pageid#: 10




 of second-degree murder because he acted with malice. The imminent $30 million civil suit that

 was about to proceed under a legal theory contrary to the Commonwealth’s theory in the criminal

 case would have unquestionably been material to Mr. Huguely’s defense at trial it been properly

 disclosed by the Commonwealth.

        Those deficiencies were further compounded by several highly prejudicial errors

 committed by the trial court. This was a remarkably high-profile case in Charlottesville that

 implicated a number of sensitive and emotionally charged issues, and received unprecedented

 coverage in the local media. Yet the trial court made a number of erroneous rulings that valued

 expediency and convenience over Mr. Huguely’s right to a fair trial. The court declined to grant a

 short continuance when trial counsel fell ill to ensure the protection of Mr. Huguely’s right to

 counsel of choice. It refused to impose safeguards to ensure that Mr. Huguely would receive a fair

 trial from an impartial jury despite the extremely high-profile nature of this case. It barred the

 defense from probing the potential bias of jurors during voir dire. And it refused to strike for cause

 a juror who taught at the University of Virginia and had seen extensive information about the case

 through the University.

                                              *    *    *

        In sum, these serious errors resulted in a fundamentally skewed proceeding in which Mr.

 Huguely was deprived of his ability to mount a comprehensive and effective defense based on the

 actual facts rather than the sensationalist and inaccurate press coverage of this case. Mr. Huguely

 respectfully requests that this Court order Respondent to show cause why the writ should not be

 granted and thereafter grant the petition and vacate the conviction. Alternatively, the Court should

 order an evidentiary hearing to ensure the development of a full record on the serious constitutional




                                                   3
                                                            3
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 11 of 65 Pageid#: 11




 errors that fundamentally skewed the trial and deprived Mr. Huguely of the opportunity to mount

 a comprehensive defense.

                                          JURISDICTION

        “The Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain an

 application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment

 of a State court only on the ground that he is in custody in violation of the Constitution or laws or

 treaties of the United States.” 28 U.S.C. §2254(a). This Court has jurisdiction over this petition

 under §2254 because Mr. Huguely contends that he is being held in state custody in violation of

 the Constitution and laws of the United States. Venue is proper in this Court because Mr. Huguely

 is currently in the custody of the Virginia Department of Corrections at the State Farm Enterprise

 Unit within the State Farm Correctional Complex in State Farm, Virginia, which is within this

 judicial district. See 28 U.S.C. §2241(d). The respondent is Harold Clarke, the Director of the

 Department of Corrections

        This petition is timely. A person in custody pursuant to the judgment of a state court may

 seek federal habeas relief within one year from “the date on which the judgment became final by

 the conclusion of direct review or the expiration of the time for seeking such review.” 28 U.S.C.

 §2244(d)(1)(A). Here, direct review concluded on October 5, 2015, the day the U.S. Supreme

 Court denied Mr. Huguely’s petition for certiorari in his direct appeal. See Huguely v. Virginia,

 136 S. Ct. 119 (2015). Section 2244(d)(2) provides that “[t]he time during which a properly filed

 application for State post-conviction or other collateral review with respect to the pertinent

 judgment or claim is pending shall not be counted toward any period of limitation under this

 subsection.” Mr. Huguely filed a petition for state habeas corpus relief on January 19, 2016, which

 was 106 days after the conclusion of direct review. Mr. Huguely thus had an additional 259 days



                                                  4
                                                          4
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 12 of 65 Pageid#: 12




 (365 minus 106) in which to file his §2254 petition following the conclusion of state habeas review.

 The state habeas proceedings concluded when the Virginia Supreme Court denied Mr. Huguely’s

 petition for appeal on September 3, 2019. The due date for this petition is accordingly May 19,

 2020 (259 days after September 3, 2019). This petition is being filed in advance of that date and

 is thus timely.

         Mr. Huguely has also satisfied Section 2254’s exhaustion requirement. A §2254 petitioner

 is required to “exhaust[] the remedies available in the courts of the State” before bringing claims

 for federal habeas relief. 28 U.S.C. §2254(b)(1)(A). All claims for relief being raised in this

 petition were previously raised on either direct review or state habeas review and were thus

 properly exhausted.

                                    STATEMENT OF FACTS

    A.      The Relationship Between Mr. Huguely and Ms. Love

         In spring 2010, George Huguely and Yeardley Love were 22-year-old seniors at the

 University of Virginia nearing graduation. Both lacrosse players, they had been in an “on-and-off”

 romantic relationship for approximately two years. 2/8/12 Tr. 99, 163. The relationship was

 tumultuous at times (both had been unfaithful to the other), but they remained friends and intended

 to continue their friendship after graduation. 2/8/12 Tr. 163-64.

         On February 27, 2010, Mr. Huguely and Ms. Love had an altercation about text messages

 she had found on his phone. 2/9/12 Tr. 204-05. A visiting lacrosse player, Michael Burns, testified

 that he saw Mr. Huguely using his arm to hold Ms. Love down on top of him on the bed as she

 sought to get away. 2/9/12 Tr. 156, 160-61. Two days later, however, Ms. Love told Burns that

 everything was fine with Mr. Huguely, and she expressed no concern about him. 2/9/12 Tr. 169.




                                                  5
                                                          5
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 13 of 65 Pageid#: 13




 Mr. Huguely later gave Ms. Love an apology letter stating that she was his “best friend,” and that

 he was “horrified with the way I behaved and treated you.” Ex.21.

         On April 27th, Ms. Love became angry when someone mentioned that Mr. Huguely was

 seeing and texting another woman. 2/8/12 Tr. 104-08, 120-22, 171-73. That evening, she entered

 Mr. Huguely’s room without knocking and saw two visiting female high school seniors who were

 staying at Mr. Huguely’s apartment while waiting to meet their host. Ms. Love demanded to know

 whether these were Mr. Huguely’s “new girlfriends” or the women he had been texting, and she

 hit him repeatedly with her purse. 2/9/12 Tr. 191-92, 217-18; 2/17/12 Tr. 37-39. Ms. Love also

 told Mr. Huguely that she had “hooked up” with Michael Burns earlier that week. Mr. Huguely

 calmly backed away from Ms. Love and asked her to leave. 2/17/12 Tr. at 39; 2/9/12 Tr. at 219.

         Ms. Love later emailed Mr. Huguely an apology, writing that she was “sorry [I] went

 crazy.” Ex.132. The emails descended into a vitriolic exchange in which Mr. Huguely fumed at

 Ms. Love for “hooking up with [B]urns then attacking me.” Ex.132. On April 30th, Mr. Huguely

 sent Ms. Love an email that read in its entirety, “We should talk tonight.” Ex.132. One day later,

 on May 1st, Ms. Love and Mr. Huguely appeared friendly and were holding hands at a gathering

 of lacrosse players and their families. 2/17/12 Tr. 71-79.

    B.      Yeardley Love’s Death

         On Sunday May 2nd, Mr. Huguely began drinking early in the morning, and was already

 “slurring his words” by 9:00 a.m. 2/9/12 Tr. 185-86, 194-98, 242; 2/15/12 Tr. 49, 55-56, 96-99.

 At a lacrosse team golf tournament later that morning, Mr. Huguely continued to drink heavily and

 became increasingly intoxicated and uncoordinated to the point where could not even finish the

 last few holes. 2/15/12 Tr. 100. At a post-tournament reception, Mr. Huguely was slurring and




                                                  6
                                                          6
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 14 of 65 Pageid#: 14




 inarticulate and was described as being unable to maintain a conversation. 2/9/12 Tr. 186-87, 199-

 200; 2/15/12 Tr. 75-76, 121-22.

        Mr. Huguely, his father, and some teammates subsequently went to a restaurant, where

 they continued to drink wine. Mr. Huguely tipped over a bottle of wine and later urinated on the

 side of the building. 2/15/12 Tr. 76, 123-24. The group ended dinner early because they did not

 want to be in public with Mr. Huguely while he was so drunk. At 10:30 p.m., Mr. Huguely met

 teammates Kevin Carroll, Ken Clausen, and Mikey Thompson in his apartment; he was visibly

 drunk and incoherent. 2/15/12 Tr. 58-59, 77-78, 124-25.

        Around 11:40 p.m., Carroll and Clausen went out to get more beer and Thompson went

 back to his apartment. 2/15/12 Tr. 59-60, 77, 79. At roughly the same time, Mr. Huguely walked

 downstairs to the apartment of teammate Chris Clements, who was working and told Huguely to

 go away. 2/15/12 Tr. 102-03. Mr. Huguely—dressed in tennis shoes, cargo shorts, and a golf

 shirt—then walked across a well-lit path to Ms. Love’s apartment. He carried no bag, weapon, or

 object. According to Mr. Huguely, he wanted to talk to Ms. Love about the arguments they had

 had earlier that week. Ex.26.

        After a day of drinking, Ms. Love ended the day by celebrating a friend’s birthday from

 around 5:00 p.m. to 10:00 p.m., where she consumed at least four drinks. 2/8/12 Tr. 113-15, 124,

 182-86, 212. Ms. Love and her roommate, Caitlin Whiteley, then returned to their apartment,

 intending to shower and go back out. As Whiteley prepared to leave, however, she found Ms. Love

 lying in bed in just her underwear. According to Whiteley, Ms. Love was drunk and seemed like

 she might “pass[] out,” but said she would consider meeting up later. 2/8/12 Tr. 188-92, 213-14.

 Ms. Love’s blood alcohol level was between 0.14 and 0.18. Ex.105.




                                                 7
                                                         7
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 15 of 65 Pageid#: 15




        Mr. Huguely arrived at Ms. Love’s apartment around 11:40 p.m. and let himself in through

 the external door to the apartment, which was unlocked. According to Mr. Huguely, when he

 arrived at Ms. Love’s internal bedroom door (which was closed), she told him to go away. He then

 kicked a hole in the hollow composite door and reached through to let himself in. The two had an

 altercation and ended up wrestling on the floor, after which Mr. Huguely “tossed” her onto the

 bed. Mr. Huguely later told police that when he left the apartment, Ms. Love’s nose was bleeding

 but he did not believe she had any serious injuries. Ex.26. Anna Lehmann, a student in the

 downstairs apartment, heard Mr. Huguely’s steps on the stairs and one loud noise by the door.

 2/8/12 Tr. 137-38. But, even though the apartment walls were “very thin,” Lehmann heard no

 running, yelling, banging, or hitting of the walls or floor. 2/8/12 Tr. 135-36, 142, 153-54. Lehmann

 saw Mr. Huguely walking away at a normal pace and in a normal manner roughly ten minutes after

 he had arrived. 2/8/12 Tr. 138, 141-44, 158. On his way out of Ms. Love’s apartment, Mr. Huguely

 took her laptop computer, which he threw in a nearby dumpster as he was walking home. He later

 explained that he took the laptop to ensure that Ms. Love would have to talk to him the next day,

 a drunken action he described as “not reasonable logic.”

        Once home, around 12:15 a.m., Mr. Huguely sat with Clausen and Carroll in the living

 room drinking beer for around 15 minutes; he was “really, really drunk” but did not appear injured

 or disheveled. 2/15/12 Tr. 65-69. Carroll, Thompson, and Will Bolton—who arrived shortly after

 Mr. Huguely returned—noted that Mr. Huguely was tired and intoxicated but otherwise saw

 nothing unusual. Id. Mr. Huguely went to bed by 12:30 a.m.

        On May 3rd, at 2:15 a.m., Caitlin Whiteley and a friend (Philippe Oudshoorn) returned to

 the apartment and found Ms. Love in bed under her comforter in her usual sleeping position, face

 down on her left-hand pillow. 2/8/12 Tr. 193-95, 226-28. Ms. Love had injuries around her eye



                                                  8
                                                          8
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 16 of 65 Pageid#: 16




 and chin and there was a small amount of blood on the sheets and pillow, but those injuries did not

 appear serious; indeed, Whiteley and Oudshoorn initially believed that Ms. Love was suffering

 from alcohol poisoning. 2/8/12 Tr. at 232-33. Oudshoorn called 911 and attempted to perform CPR

 while waiting for the first responders to arrive. 2/8/12 Tr. 196-201, 211-15, 228-33. Rescue

 personnel arrived shortly thereafter and continued performing CPR using firm compressions for

 approximately 24 minutes but could not resuscitate Ms. Love. 2/9/12 Tr. 42-43, 48-50, 67.

         Around 6:30 a.m., the police arrived to speak to Mr. Huguely, who was fully cooperative.

 See Ex. 26 (video of police interview). The officers took him to the police station and read him his

 Miranda rights. Mr. Huguely did not ask to make any phone calls or to talk to a lawyer, and he

 calmly answered all questions asked of him. When, after an hour of police questioning, the

 detective informed Mr. Huguely that Ms. Love was dead, Mr. Huguely reacted with shock and

 disbelief, exclaiming repeatedly, “She’s not dead,” “She’s dead?,” “How is she dead?,” “Tell me

 she’s not dead,” “There is no way she’s dead,” and “She cannot be dead.” Mr. Huguely told the

 police about their altercation but insisted that he had done nothing that could have resulted in Ms.

 Love’s death. He said that they had briefly wrestled on the floor and that her nose was bleeding

 when he left, but he did not believe she was seriously injured. Forensic testing revealed no blood

 on Mr. Huguely or his clothes, or at his apartment. Ex.152; Ex.143.

                                   PROCEDURAL HISTORY

    A.      Mr. Huguely’s Indictment and the Highly Sensationalized Press Coverage
            Surrounding this Case.

         On April 18, 2011, Mr. Huguely was indicted on six counts of first-degree murder, robbery,

 burglary in the nighttime, statutory burglary, grand larceny, and murder in the commission of a




                                                  9
                                                          9
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 17 of 65 Pageid#: 17




 robbery. R.126-131. The robbery, burglary, and larceny charges were based on Mr. Huguely taking

 Ms. Love’s laptop as he left the apartment.

        This case attracted a staggering amount of sensationalized press coverage from both the

 local and national media. Between May 2010 and July 2011, the local ABC, CBS, and FOX

 stations covered this case more than 100 times. R.174-76. And, by late 2011, there had been 144

 articles about this case in the Charlottesville Daily Progress, 45 in the Cavalier Daily, 90 in the

 Richmond Times-Dispatch and 84 in the Washington Post. R.177-96. Many of those articles

 contained highly sensationalist and inflammatory rhetoric about Mr. Huguely. See, e.g., R.144-45

 (Mr. Huguely was “an Anger Prone Scion of Prominent DC Family,” “Students at All-Boys

 Landon School Planned Sex Parties, Sources Say,” “More Drunken Violent Episodes Emerge,”

 “Source: Huguely Attacked Teammate”). Others provided extensive coverage of earlier alleged

 “bad acts” by Mr. Huguely, R.149, or attempted to inject into this case issues of class, wealth, race,

 and domestic violence, R.150-51. And these media reports contained a number of demonstrably

 false statements, such as the suggestion that a “bloody shirt” had been found in Mr. Huguely’s

 apartment. R.148.

        In addition to the round-the-clock media coverage, this case was also addressed extensively

 by the University of Virginia, which has long played an outsized role in the Charlottesville

 community. Shortly after Ms. Love’s death, the University held a vigil in her memory, with

 University President John Casteen delivering an impassioned speech calling students to action on

 issues of domestic violence. R.204-06. Even though the police investigation had barely begun, Mr.

 Casteen falsely stated that Ms. Love had been “attacked and beaten” and “thrown against [the]

 wall[].” R.205; see id. (referring to the “blows and abuse” that “ended Yeardley’s life” and her

 “attacker’s advantage or arrogance or mindless sense of right to abuse”). In fact, forensic evidence



                                                  10
                                                           10
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 18 of 65 Pageid#: 18




 clearly showed that there had not been any violent beating and there were no signs of a struggle

 within Ms. Love’s apartment. There were no dents or marks on the walls, 2/10/12 Tr. 197-98; the

 wall art and furniture, including Ms. Love’s personal effects on top of the furniture, were

 undisturbed, 2/10/12 Tr. 92-129, 199-203; and Ms. Love’s downstairs neighbor who overheard the

 incident heard no yelling or hitting, 2/8/12 Tr. 135-36, 142, 153-54.

         The April 11, 2011 preliminary hearing in this case produced a flood of local and national

 media far beyond anything previously seen in Charlottesville. The courtroom was packed with

 reporters from virtually every media outlet in the United States, and the hearing had to be moved

 to a larger venue to accommodate the overwhelming media presence. Due to the high-profile

 nature of this case within the Charlottesville community, Mr. Huguely filed a pre-trial motion for

 individual sequestered voir dire and sequestration of the jury during trial. R.143, R.336, R.364.

 On January 26, 2012, the court denied the motion for sequestered voir dire and to sequester the

 jury, although it granted the motion to the extent it requested individual voir dire. R.456.

         Voir dire was conducted from February 6-8, 2012. During voir dire, the court refused to

 allow the defense to ask potential jurors if they could fairly consider evidence that could be seen

 as “blaming the victim.” The court also refused to strike for cause several jurors with close

 connections to this case, including Juror 211, who taught at the University of Virginia, had heard

 extensive information about the case through the University, and had excused one of Ms. Love’s

 friends from class for the funeral.

    B.      Trial

         Mr. Huguely’s trial took place over twelve days between February 8-22, 2012. Two of the

 key issues before the jury were whether Mr. Huguely had acted with malice and the specific cause

 of Ms. Love’s death.



                                                  11
                                                          11
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 19 of 65 Pageid#: 19




        1.      Malice

        In deciding whether Mr. Huguely was guilty of manslaughter or second-degree murder,

 “malice” was the key issue. “If a killing results from negligence, however gross or culpable, and

 the killing is contrary to the defendant’s intention, malice cannot be implied.” Essex v.

 Commonwealth, 322 S.E.2d 216, 220 (Va. 1984). This was an enormously consequential issue for

 Mr. Huguely, as the sentence for second-degree murder (which requires a showing of malice) is

 imprisonment of 5 to 40 years, see Va. Code §18.2-32, while the sentence for voluntary or

 involuntary manslaughter is between 1 and 10 years imprisonment, see id. §§18.2-35, 18.2-36,

 18.2-10(e).1 The defense argued that the jury should convict Mr. Huguely of, at most, involuntary

 manslaughter. 2/18/12 Tr. 222-26, 249-50. As Mr. Huguely’s counsel argued at closing, “you can’t

 believe or infer or find a brutal beating or conduct that showed such a level of force that you think

 he, you know, did it intentionally.” 2/18/12 Tr. 224.

        Undisputed evidence showed that Mr. Huguely was extraordinarily intoxicated on the night

 in question and went to Ms. Love’s apartment to talk only after his teammate Chris Clements

 refused to socialize because he was working. 2/15/12 Tr. 102-03. The lay and forensic evidence

 overwhelmingly supported Mr. Huguely’s explanation that he and Ms. Love briefly wrestled on

 the floor but that he never applied a degree of force likely to cause death or great bodily harm.

 There were no dimples, dents, or marks on the wall. The furniture and Ms. Love’s personal effects

 were in order. Anna Lehmann, who lived downstairs and heard Mr. Huguely’s footsteps on the

 stairs and a single crash near the door, heard no other hitting or banging sounds. Ms. Love had no




        1
         The Commonwealth had initially charged Mr. Huguely with first-degree premeditated
 murder but abandoned that theory in closing after no evidence at trial supported it. 2/18/12 Tr.
 186-88.

                                                  12
                                                          12
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 20 of 65 Pageid#: 20




 injuries to her left side, no fractures, and no grab marks. And Mr. Huguely had no blood on his

 person or his clothes. Ex.152; Ex.143. Mr. Huguely also reacted with genuine shock, disbelief, and

 horror when the police (who initially told him they were investigating an assault) told him that Ms.

 Love had died. In short, there was abundant evidence that Mr. Huguely never intended to commit

 a wrongful act against Ms. Love—who he called his “best friend” and with whom he was seen

 holding hands just 24 hours earlier.

         In rebuttal, the prosecution argued incorrectly that there was no intent requirement for

 second-degree murder, and the defense asked for permission to respond on that issue. 2/18/12 Tr.

 261-65. The Court denied the motion, but took the unusual step of directing the jurors back to the

 malice instruction and re-reading part of it to them. 2/18/12 Tr. 264-65. The malice instruction

 (instruction 21) stated in relevant part:

         Malice is that state of mind which results in the intentional doing of a wrongful act
         to another, without legal excuse or justification, at a time when the mind of the actor
         is under the control of reason. Malice may result from any unlawful or unjustifiable
         motive including anger, hatred or revenge. Malice may be inferred from any
         deliberate, willful, and cruel act against another, however sudden.

         The jury clearly continued to struggle with the mens rea element during its deliberations,

 and requested additional clarification about the what the phrase “under the control of reason”

 meant in the malice instruction. 2/22/12 Tr. 22-24. The jury also sent a note to the judge stating

 that instruction 23 (degrees of homicide) appeared to contradict instructions 14 (indirect causation)

 and 15 (direct causation). The Court asked the jury to clarify its question, but the jury never did.

 2/22/12 Tr. 25-31, 34-36.

         2.      Cause of Death/Reperfusion

         Another central issue in the trial was the cause of Ms. Love’s death—namely, whether she

 died due to the altercation with Mr. Huguely or due to another cause. The prosecution’s theory



                                                  13
                                                           13
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 21 of 65 Pageid#: 21




 was that Ms. Love died of injuries related to blunt force trauma to the head because bleeding was

 found in her brain. 2/8/12 Tr. 18-19. But bleeding in the brain can also be caused by CPR through

 a process known as “reperfusion.” When blood flow is restored after the heart has stopped,

 bleeding in the brain can result even if the person has minimal or no external injuries and suffered

 no direct brain trauma. That is precisely what the defense argued here: that any bleeding in Ms.

 Love’s brain was caused by the 25 minutes of forceful CPR performed by the paramedics who

 sought to resuscitate her.

        The defense’s theory of the cause of death was that Ms. Love likely died from positional

 asphyxia (accidental smothering) because she was heavily intoxicated and sleeping face-down on

 a wet pillow. 2/8/12 Tr. 57-58. The defense presented substantial evidence in support of that

 theory. For example, it proffered testimony from a toxicologist who opined that Ms. Love was

 intoxicated and thus both her judgment and psychomotor control would have been impaired.

 2/15/12 Tr. 185-86. The defense also presented testimony from a neuropathologist (Dr. Leestma),

 who testified that Ms. Love’s external injuries were not severe enough to cause a fatal brain injury.

 2/15/12 Tr. 259, 270-73. Dr. Leestma further opined that any changes to her brain were likely

 caused by a lack of blood flow or oxygen resulting from the position of her body. Id. The defense

 explained the bleeding in Ms. Love’s brain by introducing evidence about reperfusion—i.e., that

 CPR pushes blood back into the brain’s capillaries, which can bleed if they have been without

 blood for a few minutes. 2/8/12 Tr. 48, 59-60; 2/15/12 Tr. 260-69.

        The prosecution sought to show that Ms. Love died of a lethal brain injury caused by blunt

 force trauma. But the prosecution’s own witnesses acknowledged that her injuries could have been

 caused by a single-impact event such as a fall from the bed rather than the application of intentional

 force by Mr. Huguely. See 2/13/12 Tr. 192, 218-21; 2/14/12 Tr. 41-52. The prosecution’s multiple



                                                  14
                                                           14
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 22 of 65 Pageid#: 22




 experts also opined that reperfusion could not have caused the bleeding in Ms. Love’s brain. See

 2/14/12 Tr. 68-83, 100-05, 156-58, 163-76; 2/9/12 Tr. 72-92; 2/10/12 Tr. 40-41, 48-49.

        Because of the prosecution’s substantial expert testimony attempting to disprove the

 defense’s reperfusion theory, compelling rebuttal evidence on this point was critical for the

 defense. Indeed, the defense promised during its opening argument that it would show that the

 bleeding found in Ms. Love’s brain resulted not from blunt force injury, but from reperfusion

 caused by CPR. 2/8/12 Tr. 59-60.

        The defense had planned to present much of this critical reperfusion testimony through a

 clinical neurosurgeon, Dr. Uscinski. But trial counsel violated the rule on witnesses—which

 prohibits witnesses from hearing the testimony of other witnesses—by emailing Dr. Uscinski (and

 another defense expert, Dr. Daniel) about the substance of the prosecution experts’ testimony.

 2/18/12 Tr. 4-5. Trial counsel learned of this violation when Dr. Daniel (who was a lawyer as well

 as a physician) brought it to their attention that they should not be communicating about court

 proceedings with witnesses who planned to testify.

        When this violation was revealed, the prosecution objected to Dr. Uscinski's testimony on

 this basis, and the trial court precluded Dr. Uscinski from testifying about a number of critical

 issues, including reperfusion, reperfusion injuries caused by CPR, and the concept that cerebral-

 vascular damage makes people susceptible to reperfusion injury. 2/18/12 Tr. 44-45. The Court

 stated, “[t]his is very troublesome and I wouldn’t have expected this from counsel and I’m

 incredibly disappointed with it, but this is an incredibly important issue for the parties and I’m not

 going to bar him from testimony generally, but I’m not going to let him testify about

 reperfusion ....” Id. (emphasis added).




                                                  15
                                                           15
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 23 of 65 Pageid#: 23




         The defense called Dr. Uscinski as their last witness, who testified that Ms. Love’s external

 injuries were inconsistent with a traumatic brain injury. 2/18/12 Tr. 63-71. But, because of trial

 counsel’s violation of the rule on witnesses, Dr. Uscinski could not offer testimony in support of

 the defense’s reperfusion theory. Notably—and inexplicably—the defense then argued in closing

 that Dr. Leestma “holds the opinion that the blood, and this is a different [sic] than Dr. Uscinski

 holds, but that the blood in the lower brain/upper brain was the result of the reperfusion.” 2/18/12

 Tr. 226 (emphasis added). Of course, Dr. Uscinski’s opinion did not actually contradict Dr.

 Leestma’s theory. Rather, Dr. Uscinski agreed with Dr. Leestma but was barred from presenting

 his testimony in this manner because of trial counsel’s rule violation.

    C.       Verdict

         On February 22, 2012, the jury returned a verdict finding Mr. Huguely guilty of second-

 degree murder and grand larceny, and not guilty of robbery, burglary, statutory burglary and first-

 degree felony murder. R.622-23. The jury recommended a sentence of 25 years imprisonment on

 the second-degree murder count and one year imprisonment on the grand larceny count. R.623-

 24.2

         On May 25, 2012, Mr. Huguely filed a motion to set aside the verdict and for a new trial.

 R.632-703. The circuit court denied that motion on August 13, 2012. R.1364. On June 5, 2012,

 Mr. Huguely also filed a supplemental motion for a new trial based on violations of the Brady

 doctrine, R.705, R.1376, which the court denied on August 29, 2012, R.1463, R.1365. On August

 30, 2012, the court sentenced Mr. Huguely to 23 years imprisonment on the second-degree murder




         2
          Mr. Huguely did not appeal the grand larceny conviction and does not challenge that
 conviction here.

                                                  16
                                                          16
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 24 of 65 Pageid#: 24




 charge and one year imprisonment on the grand larceny count, with the sentences to run

 concurrently. R.1474-78.

    D.      Direct Appeal

         Mr. Huguely filed a timely notice of appeal on September 25, 2012. R. 1479. In his petition

 for appeal, Mr. Huguely raised several assignments of error, including (1) violation of the Sixth

 Amendment when the circuit court forced him to proceed with trial notwithstanding the illness of

 one of his trial counsel; (2) violations of the Sixth Amendment for refusing to sequester the jury,

 refusing to allow relevant questions about potential juror bias, and refusing to strike jurors who

 could not remain impartial; (3) violations of the Brady doctrine when the Commonwealth failed

 to disclose information about the Loves’ planned civil suit; (4) instructional errors; and (5)

 insufficiency of the evidence.

         On April 23, 2013, the Court of Appeals granted in part and denied in part Mr. Huguely’s

 petition for appeal. Per Curiam Decision, Huguely v. Commonwealth, CR11-102-1 (Va. Ct. App.

 April 23, 2013). Two months later, the Court of Appeals granted additional grounds for appeal.

 See Decision of Judges Elder, Petty, and McCullough, Huguely v. Commonwealth, CR11-102-1

 (Va. Ct. App. June 14, 2013). On March 4, 2014, the Court of Appeals affirmed the conviction,

 Huguely v. Commonwealth, 754 S.E.2d 557 (Va.App. 2014), and then denied rehearing en banc.

 Huguely v. Commonwealth, No. 1697-12-2 (Va.App. March 27, 2014).

         The Virginia Supreme Court subsequently denied Mr. Huguely’s petition for appeal and

 petition for rehearing. Huguely v. Commonwealth, No. 140678 (Va. Nov. 19, 2014 and Jan. 15,

 2015). On October 5, 2015, the U.S. Supreme Court denied Mr. Huguely’s petition for writ of

 certiorari. See Huguely v. Virginia, 136 S. Ct. 119 (2015).




                                                 17
                                                         17
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 25 of 65 Pageid#: 25




    E.       State Post-Conviction Proceedings

         On January 19, 2016, Mr. Huguely filed a timely petition for a writ of habeas corpus in the

 Charlottesville Circuit Court. See Huguely v. Warden, Cir. Crt. File No. CL 16-23. On May 5,

 2016, Mr. Huguely filed his First Amended Petition for a Writ of Habeas Corpus. The state habeas

 petition raised a number of grounds for relief, including, inter alia, violations of the Sixth and

 Fourteenth Amendments in light of the jury’s consultation of a dictionary during deliberations and

 ineffective assistance of counsel. On May 16, 2016, the Attorney General filed a Motion to

 Dismiss, to which Mr. Huguely replied on August 1, 2016.

         On June 28, 2018, the court set a two-day evidentiary hearing, for August 17 and October 3,

 2018. Mr. Huguely and the Attorney General both subsequently subpoenaed witnesses for the

 August 17, 2018 hearing. On August 10, 2018, the Circuit Court issued a letter opinion rejecting

 all of Mr. Huguely’s claims and dismissing his petition without a hearing. On August 17, 2018,

 the court entered a final order dismissing the habeas petition.

         On August 23, 2018, Mr. Huguely filed a petition for appeal in the Supreme Court of

 Virginia, Huguely v. Woodson, No. 181357. That petition was denied on September 3, 2019.

                                     STANDARD OF REVIEW

         A federal habeas petition under §2254 should be “granted with respect to any claim that

 was adjudicated on the merits in State court proceedings” when the state court’s decision

 (1) “resulted in a decision that was contrary to, or involved an unreasonable application of, clearly

 established Federal law, as determined by the Supreme Court of the United States;” or (2) “resulted

 in a decision that was based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding.” 28 U.S.C. § 2254(d).

         A state court’s decision is “contrary to” clearly established federal law if it is “substantially

 different” from the relevant Supreme Court precedent. Wolfe v. Johnson, 565 F.3d 140, 159 (4th

                                                    18
                                                             18
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 26 of 65 Pageid#: 26




 Cir. 2009). And a state court’s decision is an “unreasonable application of” clearly established

 federal law if its analysis of the relevant issues is “objectively unreasonable.” Id.; see also Williams

 v. Taylor, 529 U.S. 362, 405-06 (2000) (decision is an unreasonable application of federal law if

 the state court “correctly identifies the governing legal rule but applies it unreasonably to the facts

 of a particular prisoner’s case”). Alternatively, a state prisoner may be granted relief pursuant to

 §2254(d)(2) if the state court’s decision was based on a factual determination “sufficiently against

 the weight of the evidence that it is objectively unreasonable.” Williams v. Stirling, 914 F.3d 302,

 311-12 (4th Cir. 2019) (quoting Winston v. Kelly, 592 F.3d 535, 554 (4th Cir. 2010)). Although a

 “federal court’s collateral review of a state-court decision must be consistent with the respect due

 state courts in our federal system,” the Supreme Court has stressed that “deference does not imply

 abandonment or abdication of judicial review” and “[d]eference does not by definition preclude

 relief.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

         Moreover, any deference to state court decisions “does not apply if the petitioner properly

 exhausted his claim by raising it in the state court, but the state court did not adjudicate that

 particular claim on the merits.” Carty v. Thaler, 583 F.3d 244, 253 (5th Cir. 2009). The federal

 court will instead “review such claims de novo” without applying any deference. Id. And “[a]

 claim is not ‘adjudicated on the merits’ when the state court makes its decision ‘on a materially

 incomplete record.’” Gordon v. Braxton, 780 F.3d 196, 202 (4th Cir. 2015). “A record may be

 materially incomplete ‘when a state court unreasonably refuses to permit further development of

 the facts of a claim.’” Id. In such a case, the federal court reviews the claim de novo. Id.

         At a minimum, Mr. Huguely is entitled to an evidentiary hearing on several of his claims,

 including whether the jury improperly used a dictionary to define the critical legal term in the case;

 what prejudice Mr. Huguely incurred as a result of the exclusion of two key trial witnesses due to



                                                   19
                                                            19
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 27 of 65 Pageid#: 27




 ineffective assistance by Mr. Huguely’s trial counsel; and the circumstances surrounding the Love

 family’s undisclosed pending civil suit. “In deciding whether to grant an evidentiary hearing, a

 federal court must consider whether such a hearing could enable an applicant to prove the petition’s

 factual allegations, which, if true, would entitle the applicant to federal habeas relief.” Schriro v.

 Landrigan, 550 U.S. 465, 474, (2007).

                                      CLAIMS FOR RELIEF

 I.     Mr. Huguely’s Due Process and Sixth Amendment Rights Were Violated When the
        Jury Consulted a Dictionary Regarding the Meaning of Malice.

        A.      The right of a defendant to “a fair trial by a panel of impartial, ‘indifferent’ jurors”

 is “priceless.” Irvin v. Dowd, 366 U.S. 717, 721–22 (1961). That is because the “guarantee of an

 impartial jury … is vital to the fair administration of justice.” Dietz v. Bouldin, 136 S. Ct. 1885,

 1893 (2016). A critical part of that impartiality is that the jury must not be influenced by anything

 not presented in the courtroom in making its decision. Irvin, 366 U.S. at 722 (jury verdict “must

 be based upon the evidence developed at the trial”); Turner v. State of La., 379 U.S. 466, 472–73

 (1965) (“In the constitutional sense, trial by jury in a criminal case necessarily implies at the very

 least that the ‘evidence developed’ against a defendant shall come from the witness stand in a

 public courtroom where there is full judicial protection of the defendant’s right of confrontation,

 of cross-examination, and of counsel.”).

        In its landmark decision Remmer v. United States, the Supreme Court set forth a clear

 standard for extra-judicial juror influence: “In a criminal case, any private communication, contact,

 or tampering directly or indirectly, with a juror during a trial about the matter pending before the

 jury is, for obvious reasons, deemed presumptively prejudicial, if not made in pursuance of known

 rules of the court and the instructions and directions of the court made during the trial, with full

 knowledge of the parties.” 347 U.S. 227, 229 (1954) (emphasis added). A defendant must be tried


                                                  20
                                                           20
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 28 of 65 Pageid#: 28




 before “a jury capable and willing to decide the case solely on the evidence before it, and a trial

 judge ever watchful to prevent prejudicial occurrences and to determine the effect of such

 occurrences when they happen.” Smith v. Phillips, 455 U.S. 209, 217 (1982). Anything less is a

 violation of a defendant’s constitutional rights under the Sixth Amendment and the Due Process

 Clause.

           As Remmer explains, a defendant’s constitutional rights are clearly violated when a jury

 looks to a source other than the judge for its understanding of the law. See Remmer, 347 U.S. at

 229. This includes the use of dictionaries, as several courts have recognized. See, e.g., United

 States v. Lawson, 677 F.3d 629, 645 (4th Cir. 2012) (“[T]his presumption … is applicable when a

 juror uses a dictionary or similar resource to research the definition of a material word or term at

 issue in a pending case.”); McNeill v. Polk, 476 F.3d 206, 226 (4th Cir. 2007) (use of dictionary

 an impermissible external influence); United States v. Duncan, 598 F.2d 839, 866 (4th Cir. 1979)

 (same); Mayhue v. St. Francis Hosp. of Wichita, Inc., 969 F.2d 919, 922 (10th Cir. 1992) (“A

 rebuttable presumption of prejudice arises whenever a jury is exposed to external information in

 contravention of a district court’s instructions.”).

           B.     As noted above, the existence or absence of malice was a central issue at trial—it

 was a hotly contested issue in the parties’ arguments to the jury and was the difference between a

 sentencing range of 1 to 10 years in prison (for manslaughter) or 5 to 40 years in prison (for second-

 degree murder). Indeed, the jury forewoman later stated in a press interview that “the difference

 between second-degree murder and voluntary manslaughter” was one of the “big argument points

 in the jury room.” Cathy Harding, Inside the Jury that Convicted UVA Student George Huguely of

 Murder, Slate (Feb. 23, 2012), available at https://slate.com/news-and-politics/2012/02/george-

 huguely-convicted-of-second-degree-murder-in-yeardley-love-case-how-the-jury-decided.html.



                                                   21
                                                           21
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 29 of 65 Pageid#: 29




        Malice is “an essential element of murder and is what distinguishes it from the crime of

 manslaughter.” Canipe v. Commonwealth, 25 Va. App. 629, 642 (1997). To elevate a homicide to

 second-degree murder, “the defendant must be shown to have willfully or purposefully, rather than

 negligently, embarked upon a course of wrongful conduct likely to cause death or great bodily

 harm.” Essex, 322 S.E. 2d at 220; see also Groot, Criminal Offenses §6 (second-degree murder

 requires “a mental state of extreme recklessness—proceeding with conduct in the face of a known,

 very significant risk that death will occur”). That distinction is “close but crucial” and must be

 enforced with vigilance. Essex, 322 S.E. 2d at 222; see also Marina v. Vasquez, 812 F.2d 499, 506

 (9th Cir. 1987) (observing that the “concept of malice goes to the very heart of the deliberative

 process of a jury in a murder case.”).

        The malice instruction given at trial (instruction 21) stated in relevant part:

        Malice is that state of mind which results in the intentional doing of a wrongful act
        to another, without legal excuse or justification, at a time when the mind of the actor
        is under the control of reason. Malice may result from any unlawful or unjustifiable
        motive including anger, hatred or revenge. Malice may be inferred from any
        deliberate, willful, and cruel act against another, however sudden.

        During its deliberations, the jury was clearly confused about what malice entailed.

 Struggling with the meaning of malice, the jury sent a note to the trial judge requesting clarification

 about what the instruction meant when it said that the defendant was “under the control of reason.”

 2/22/12 Tr. 22-24. The trial judge responded by re-reading part of the instruction and merely telling

 the jury to apply the “ordinary and common usage in everyday life and parlance.” 2/22/12 Tr. 22-

 23. The jury was also struggling with other aspects of the instructions. It sent another note stating

 that instruction 23 (degrees of homicide) appeared to contradict instructions 14 (indirect causation)

 and 15 (direct causation). The court asked the jury to clarify its question, but the jury never did.

 Tr. 2/22/12 at 25-31, 34-36.



                                                   22
                                                           22
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 30 of 65 Pageid#: 30




        In an effort to clear up this confusion, at least some of the jurors appear to have taken the

 extraordinarily inappropriate step of consulting a dictionary. Mr. Huguely provided the state

 habeas court with an affidavit from Juror 42 stating that the jury consulted a dictionary to define

 malice. See Sealed Appendix to First Amended Petition for a Writ of Habeas Corpus (May 5,

 2016), Juror 42 Decl. ¶7.3 This juror unequivocally stated that the jury used a dictionary during its

 deliberations, and “[t]his helped in deciding if there was malice and whether it had been shown in

 these charges.” Id. (emphasis added). Mr. Huguely also provided the state habeas court with

 evidence that despite exhaustive efforts, he was unable to interview at least eight jurors, either

 because they declined to talk or did not answer their door or return a call. Two other jurors who

 initially spoke with the defense declined follow-up interviews regarding the dictionary issue. See

 Reply to the Warden’s Motion to Dismiss, Ex. B (Sealed Declaration of Investigator Samuel

 Dworkin).

        The Warden provided the state habeas court with affidavits from eleven jurors, including

 an affidavit from Juror 42, who stated that “the jury had an issue with the definition of the word

 ‘malice.’ The jury dealt with the issue by getting a dictionary.” One other juror stated that a

 dictionary “might have been provided,” seven jurors stated that they did not remember, one juror

 stated “I am 100% sure nobody brought a dictionary into the jury deliberations and 99% sure if

 the jury ever had a dictionary it was provided by the court,” and only one juror stated that a

 dictionary was not used. See Letter Ruling on Motion to Dismiss (Aug. 10, 2018) at 3-4 (“Letter

 Ruling”).




        3
          Juror 42’s Declaration and Reply Declaration that were filed in the state habeas
 proceedings are reproduced in the Sealed Appendix to this petition.

                                                  23
                                                          23
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 31 of 65 Pageid#: 31




        Mr. Huguely also submitted a reply declaration from Juror 42 addressing what appeared to

 be inconsistencies between her first declaration and the one she submitted to the Warden. See

 Reply to Warden’s Motion to Dismiss, Ex. A (Sealed) at 1-2. The reply declaration stated

 unequivocally that “[i]t was a dictionary” the jury used during deliberations. Juror 42 further stated

 that when she signed the Warden’s declaration, she was “in a rush,” did not read it “thoroughly,”

 and “did not review the statement line by line like I had done with the defense’s statement.”

        In short, both Mr. Huguely’s evidence and the Warden’s own evidence showed that at least

 one juror had a clear recollection of using a dictionary to interpret the meaning of “malice”—a

 critical concept in the jury instructions and the difference between manslaughter and second-

 degree murder. Under the long line of Supreme Court cases cited above, this evidence was easily

 sufficient to show that Mr. Huguely’s constitutional rights were violated when the jury looked to

 extra-judicial sources as part of its decisionmaking process. See Remmer, 347 U.S. at 229. This

 injection of extraneous, extra-judicial influences into the jury room violated clearly established

 federal law and is sufficient by itself to justify granting Mr. Huguely relief under §2254.

        C.      At a minimum, the credible evidence proffered by Mr. Huguely—which came

 directly from one of the jurors who voted to convict him—should have resulted in an evidentiary

 hearing to conclusively determine whether the jury’s deliberations were tainted by extraneous

 sources. “In deciding whether to grant an evidentiary hearing, a federal court must consider

 whether such a hearing could enable an applicant to prove the petition’s factual allegations, which,

 if true, would entitle the applicant to federal habeas relief.” Schriro, 550 U.S. at 474; see also

 Townsend v. Sain, 372 U.S. 293, 313 (1963). Here, if Mr. Huguely were able to conclusively prove

 that the jury had consulted a dictionary, this unquestionably would have entitled him to habeas

 relief. Moreover, because the state habeas court refused to hold a hearing on this issue, Mr.



                                                  24
                                                           24
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 32 of 65 Pageid#: 32




 Huguely “did not receive a full and fair evidentiary hearing in a state court, either at the time of

 trial or in a collateral proceeding.” Rules Governing Section 2254 Cases in the United States

 District Courts, Rule 8, Advisory Committee notes (citing Townsend).

        The state habeas court initially scheduled an evidentiary hearing on this claim, but then

 abruptly cancelled it and dismissed this claim without a hearing. The court’s dismissal of this claim

 was contrary to clearly established federal law as set forth in Remmer and rested on an

 unreasonable determination of the facts. The habeas court first stated that its “primary reason” for

 dismissal was that “I cannot find by a preponderance of the evidence that the incident occurred at

 all.” Letter Ruling at 2-4. But, as noted, Juror 42 unambiguously stated in affidavits provided to

 both Mr. Huguely and the Warden that the jury did consult a dictionary.

        The state habeas court seized on what it believed to be inconsistencies in Juror 42’s

 testimony regarding whether the jury had consulted a dictionary or instead a “single sheet of

 paper.” Id. But that finding rested on an unreasonable determination of the facts given that the state

 habeas court entirely ignored the reply declaration that Juror 42 provided to the defense. In that

 declaration—which the state habeas court did not even acknowledge—Juror 42 stated that the

 Warden had not sufficiently reviewed the affidavit with her and that she did not carefully go

 through it line by line. She further stated, unequivocally, that: “It was not a single sheet of paper.

 It was multiple pages. It was a dictionary.” Reply to Warden’s Motion to Dismiss, Ex. A (Sealed)

 at 1-2. Juror 42 further attested in no uncertain terms that “[a] juror read the definition of malice

 out loud from the dictionary.” Id.

        The state habeas court also relied heavily on the fact that nine deputies who claimed to

 serve as bailiffs during Mr. Huguely’s trial provided affidavits stating that they did not provide a

 dictionary to jurors. Letter Ruling at 4. But those affidavits hardly deserved the weight the habeas



                                                  25
                                                           25
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 33 of 65 Pageid#: 33




 court attached to them. None of the deputies identified the bailiffs who were actually present during

 Mr. Huguely’s trial, and neither the affidavits nor the Warden claimed that all of the bailiffs who

 worked at the trial had provided affidavits. Furthermore, even if the deputies did not provide a

 dictionary, a different court employee—such as a law clerk, courtroom clerk, or clerk’s office

 employee—could have brought the dictionary to the jurors. (Juror 42 was unsure who brought the

 dictionary to the jury because she did not see the person. Reply to Warden's Motion to Dismiss,

 Ex. A (Sealed) at 2-3.)

        In sum, Mr. Huguely clearly made a sufficient factual showing, supported by multiple

 affidavits from one of the jurors who voted to convict him attesting that a dictionary was brought

 into the jury room and that the dictionary definition of malice was read out loud to supplement the

 jury instructions. “[A]ny private communication, contact, or tampering, directly or indirectly, with

 a juror during a trial about the matter pending before the jury is, for obvious reasons, deemed

 presumptively prejudicial ....” Remmer, 347 U.S. at 229. A credible allegation of external influence

 on the jury establishes “not only a presumption of prejudice, but also a defendant’s entitlement to

 an evidentiary hearing ….” Barnes v. Joyner, 751 F.3d 229, 242 (4th Cir. 2014) (citing Remmer)

 (emphasis added).

        The Fourth Circuit recently explained when a hearing is necessary: a “defendant must first

 establish both that an unauthorized contact was made and that it was of such a character as to

 reasonably draw into question the integrity of the verdict.” Barnes, 751 F.3d at 244(citation

 omitted). In other words, the “Remmer presumption and hearing requirement are triggered after

 the party attacking the verdict satisfies the ‘minimal standard’ of showing that ‘extrajudicial

 communications or contacts [between a juror and a third party] were more than innocuous

 interventions.’” Id. at 245.



                                                  26
                                                          26
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 34 of 65 Pageid#: 34




        Here, Mr. Huguely has offered evidence of extrajudicial communications or contacts that

 were far more than “innocuous interventions.” Given the centrality of malice to this case, the jury’s

 use of a dictionary rather than the judge’s instructions to define malice may well have resulted in

 a case-dispositive mistake in the jury’s verdict. The state habeas court’s dismissal of this claim

 rested on a decision that was contrary to or an unreasonable application of the Remmer doctrine

 and an unreasonable determination of the facts in light of Juror 42’s own declarations. This Court

 should either grant Mr. Huguely relief under §2254 or, at a minimum, hold an evidentiary hearing

 on the issue of whether and how the jury’s deliberations were tainted by extraneous influences.

 II.    Mr. Huguely’s Sixth Amendment Rights Were Violated When He Received
        Ineffective Assistance of Counsel At Trial.

        In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court set forth the standard

 for a claim of constitutionally ineffective assistance of counsel. Under Strickland, a defendant must

 show that (1) trial counsel’s performance was deficient; and (2) the deficient performance

 prejudiced the defense. Id. at 687. “The Strickland test provides sufficient guidance for resolving

 virtually all ineffective-assistance-of-counsel claims.” Williams, 529 U.S. at 391.

        Trial counsel are constitutionally deficient if their actions “seriously compromis[e] their

 opportunity to respond to [the prosecution’s] case.” Rompilla v. Beard, 545 U.S. 374, 385 (2005).

 Trial counsel’s failure to develop critical evidence has also been found to constitute deficient

 performance. See id. at 390-93; Kimmelman v. Morrison, 477 U.S. 365, 384-85 (1986); Williams,

 529 U.S. at 395; Wiggins v. Smith, 539 U.S. 510, 524–25 (2003). As for prejudice, when “[a]

 specified attorney error results in the omission of certain evidence,” the defendant “must show that

 there is a reasonable probability that, but for counsel's unprofessional errors, the result of the

 proceeding would have been different.” Strickland, 466 U.S. at 694. That reasonable probability

 means a showing “sufficient to undermine confidence in the outcome.” Id. The Supreme Court has


                                                  27
                                                          27
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 35 of 65 Pageid#: 35




 emphasized that “[t]he result of a proceeding can be rendered unreliable, and hence the proceeding

 itself unfair, even if the errors of counsel cannot be shown by a preponderance of the evidence to

 have determined the outcome.” Id.

         Here, Mr. Huguely’s trial counsel performed deficiently and severely prejudiced his

 defense in at least two related ways: by violating the rule on witnesses, thereby resulting in the

 exclusion of critical expert evidence, and by failing to call another key expert witness whose

 testimony was needed to rebut the Commonwealth’s expert medical evidence.

    A.      Mr. Huguely’s Sixth Amendment Right to Effective Assistance of Counsel Was
            Violated When Trial Counsel Violated the Rule on Witnesses, Thereby Causing
            Crucial Expert Testimony to be Excluded

         Mr. Huguely’s trial counsel provided constitutionally inadequate representation when they

 violated the rule on witnesses, thereby resulting in the exclusion of vital expert testimony from Dr.

 Uscinski on reperfusion. See Rompilla, 545 U.S. at 385 (trial counsel cannot “seriously

 compromis[e] their opportunity to respond to [the prosecution’s] case”); Kimmelman, 477 U.S. at

 374. As noted above, reperfusion was a critical issue at trial and was highly relevant to the cause

 of Ms. Love’s death: the defense’s theory was that Ms. Love died from positional asphyxia and

 that any bleeding in her brain was caused by reperfusion from CPR rather than blunt force trauma.

 2/8/12 Tr. 48, 57-60. Unsurprisingly, the prosecution offered expert testimony of its own—through

 at least five different experts—to rebut the defense’s reperfusion theory. See 2/14/12 Tr. 68-83,

 100-05, 156-58, 163-76; 2/9/12 Tr. 72-92; 2/10/12 Tr. 40-41, 48-49.

         But trial counsel’s deficient performance prevented Mr. Huguely from fully responding to

 the prosecution’s reperfusion evidence. Trial counsel violated the rule on witnesses—which

 prohibits witnesses from hearing the testimony of other witnesses—by emailing defense expert




                                                  28
                                                          28
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 36 of 65 Pageid#: 36




 Dr. Uscinski about the substance of the prosecution experts’ testimony. 2/18/12 Tr. 4.4 As a result,

 the trial court refused to allow Dr. Uscinski to offer any testimony about reperfusion even though

 “this is an incredibly important issue for the parties.” 2/18/12 Tr. 44-45 (emphasis added). The

 court emphasized that “[t]his is very troublesome and I wouldn’t have expected this from counsel

 and I’m incredibly disappointed with it.” Id. The defense ultimately presented rebuttal testimony

 from Dr. Uscinski but not about reperfusion. 2/18/12 Tr. 63-71. And then, in closing, Mr.

 Huguely’s attorneys inexplicably suggested that Dr. Uscinski disagreed with the other defense

 witnesses about reperfusion. 2/18/12 Tr. 226.

        The state habeas court expressly found that trial counsel’s violation of the rule on witnesses

 “was deficient performance.” Letter Ruling at 13. The court found that prejudice was a “close

 case” but ultimately held that Mr. Huguely was not prejudiced because Dr. Leestma had also

 testified about reperfusion. Id. at 13-14. The habeas court found that Dr. Uscinski’s testimony was

 not meant to focus on reperfusion and “combined with Dr. Leestma’s ... gave the defense all that

 it needed to argue their theory.” Id. at 13.

        That conclusion—which was based on the self-serving and self-interested affidavit of trial

 counsel5—rested on a decision that was contrary to and an unreasonable application of Strickland

 and an unreasonable determination of the facts. Although Dr. Uscinski would have agreed with




        4
           The key portions of the trial transcript regarding the exclusion of Dr. Uscinski’s testimony
 are reproduced in the Public Appendix to this petition. The exhibits introduced at trial during the
 hearing on whether to exclude Dr. Uscinski’s testimony are reproduced in the Sealed Appendix to
 this petition.
        5
          Trial counsel alerted their insurance carrier regarding their violation of the rule on
 witnesses, and then cooperated ex parte with counsel for the Warden over Mr. Huguely’s
 objections. Because Mr. Huguely was deprived of an evidentiary hearing, he was never able to
 examine trial counsel about their post hoc alleged trial strategy.

                                                  29
                                                           29
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 37 of 65 Pageid#: 37




 Dr. Leestma’s testimony that Ms. Love’s brain injuries were caused by reperfusion, they would

 have approached the issue from different areas of expertise. Medical testimony was the crux of

 this case with respect to the cause of Ms. Love’s death, and both sides recognized the need to

 engage and present experts from different backgrounds. The prosecution accomplished this by

 calling Dr. Brady, an expert in CPR and emergency medical services, to counter the defense’s

 anticipated reperfusion theory. The prosecution also called Dr. Gormley (medical examiner), Dr.

 Fuller (neuropathologist), Dr. Lopes (neuropathologist), and Dr. Virmani (cardiologist) to attempt

 to rebut the defense’s theory.

        Yet, due to trial counsel’s deficient performance, the defense was barred from calling

 anyone other than their neuropathologist (Dr. Leestma) on the issue of reperfusion. As trial

 counsel’s affidavit notes, however, they had retained “well-respected practicing neurosurgeon”

 Dr. Uscinski specifically to counter the prosecution’s theory of Ms. Love’s brain injuries. See

 Warden’s Motion to Dismiss, Ex. A, Affidavit of Quagliana at ¶11.

        Moreover, the defense offered only very cursory testimony on reperfusion through Dr.

 Leestma, since they were intending to develop these issues more comprehensively through Dr.

 Uscinski. 2/15/12 Tr. 260-69. Indeed, the very emails that violated the rule on witnesses also show

 that the defense intended to develop this evidence through Dr. Uscinski. For example, Dr.

 Uscinski’s email made clear that he was prepared to respond to Dr. Lopes’s contention that

 reperfusion injuries tended to be present only in the “watershed areas” of the brain. Exhibit C from

 Uscinski Hearing. Although the state habeas court credited trial counsel’s self-serving assertion

 that they were not relying on Dr. Uscinski to prove their reperfusion theory, see Letter Ruling at

 13, trial counsel’s contemporaneous emails belie that assertion. See Exhibits A-E from Uscinski

 Hearing. As trial counsel herself emphasized in those emails, “the jury is waiting to hear from



                                                 30
                                                          30
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 38 of 65 Pageid#: 38




 someone with the right expertise that CPR creates enough blood pressure in the body to sufficiently

 perfuse the brain with blood so as to potentially cause injury.” Exhibit A from Uscinski Hearing

 (emphasis added).

         The state habeas court also unreasonably ignored the critical fact that trial counsel promised

 to present the jury with the reperfusion defense, and then, after getting Dr. Uscinski’s testimony

 excluded, inexplicably told the jury that Dr. Uscinski disagreed with Dr. Leestma on this issue.

 2/8/12 Tr. 59-60; 2/18/12 Tr. 226. The state habeas court characterized this claim as being about

 the failure to present “corroboration” or “[a]dditional cumulative evidence[.]” Letter Ruling at 14.

 This is not, however, a case where one expert was excluded but another expert offered the same,

 uncontradicted testimony on reperfusion. Rather, this is a case where one defense expert (Leestma)

 testified to reperfusion, one defense expert with very different qualifications (Uscinski) testified

 without mentioning reperfusion, and then trial counsel informed the jury that the two experts

 disagreed on this issue. This left the jury to conclude that Dr. Uscinski was silent on reperfusion

 because he thought Dr. Leestma was wrong, thereby undermining the defense’s entire argument

 on this critical issue.

         The state habeas court also acted unreasonably in finding that Mr. Huguely “proffered no

 specific testimony, by affidavit or otherwise, as to what exactly Dr. Uscinski would have said

 about reperfusion ....” Letter Ruling at 14. First, Mr. Huguely provided the state habeas court with

 trial counsel’s original proffer, which made clear that Dr. Uscinski would have testified to the

 phenomenon of reperfusion injury in the context of CPR. 2/22/2012 Tr. 13-16; see also Exhibit E

 from Uscinski Hearing (Proffer as to Excluded Testimony). Second, Mr. Huguely provided an

 email from Dr. Uscinski—responding to trial counsel’s plea for testimony addressing the specific

 area of bleeding in Ms. Love’s brain—with a detailed explanation of how “reperfusion in the



                                                  31
                                                           31
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 39 of 65 Pageid#: 39




 ‘watershed areas’ may lead to bleeding ….” Exhibit C from Uscinski Hearing. Moreover, habeas

 counsel was prepared to present detailed testimony from Dr. Uscinski himself at the evidentiary

 hearing before the court suddenly cancelled it on the unreasonable ground that a hearing would

 not “add anything on this point beyond what has been presented.” Letter Ruling at 15.

        Finally, the state habeas court found no ineffective assistance in light of “the overall

 performance of counsel.” Letter Ruling at 14. But the ineffective assistance inquiry focuses on the

 specific actions or incidents at issue, not the attorney’s overall performance. “[T]he right to

 effective assistance of counsel ... may in a particular case be violated by even an isolated error of

 counsel if that error is sufficiently egregious and prejudicial.” Murray v. Carrier, 477 U.S. 478,

 496 (1986); see also Harrington v. Richter, 562 U.S. 86, 111 (2011) (quoting Murray for the

 proposition that “in some instances ‘even an isolated error’ can support an ineffective-assistance

 claim”); Tice v. Johnson, 647 F.3d 87, 106 (4th Cir. 2011) (holding that counsel’s performance

 was deficient based on a single error, and recognizing that counsel’s performance “was otherwise

 laudably effective and competent”).

        For all of these reasons, the state habeas court’s dismissal of this claim rested on a decision

 that was contrary to and an unreasonable application of clearly established federal law regarding

 the right to effective assistance of counsel and an unreasonable determination of the facts in light

 of the evidence in the record. Trial counsel’s deficient performance that led to the exclusion of

 critical expert testimony was especially harmful to Mr. Huguely’s defense given that this was a

 “close case,” in which “the failure of defense counsel to present certain evidence or effectively

 challenge the state’s evidence on important issues can be particularly prejudicial.” Dugas v.

 Coplan, 428 F.3d 317, 335-36 (1st Cir. 2005); see also Strickland, 466 U.S. at 696 (“[A] verdict

 or conclusion only weakly supported by the record is more likely to have been affected by errors



                                                  32
                                                          32
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 40 of 65 Pageid#: 40




 than one with overwhelming record support.”). Trial counsel’s actions deprived Mr. Huguely of

 the effective assistance of counsel and should be sufficient grounds to grant this petition or, at a

 minimum, hold an evidentiary hearing to conclusively determine the prejudice Mr. Huguely

 suffered as a result of trial counsel’s concededly deficient performance.

     B.         Mr. Huguely’s Sixth Amendment Right to Effective Assistance of Counsel Was
                Violated When His Counsel Failed to Call Crucial Expert John S. Daniel, III, M.D.

          Trial counsel also performed deficiently by failing to call Dr. Jack Daniel to testify as an

 expert regarding the cause of Ms. Love’s death, thereby resulting in significant additional prejudice

 to Mr. Huguely’s defense. See, e.g., Williams v. Martin, 618 F.2d 1021, 1025-26 (4th Cir. 1980)

 (recognizing unique need for expert testimony where cause of death is “an essential element of the

 state’s case”).

          The defense retained Dr. Daniel, a highly respected forensic pathologist and attorney, to

 testify about the cause of death. Dr. Daniel conducted a forensic analysis, prepared to testify in the

 case, traveled to Charlottesville for the trial, and remained outside the courtroom along with the

 other testifying experts—but then was not called as a witness. This was a surprise to Dr. Daniel,

 because trial counsel repeatedly informed him he would testify, probably as the last medical expert

 to give “an overview of all the forensic medical information to assist in tying the evidence together

 into a single coherent theory.” See Appendix to Petition for a Writ of Habeas Corpus, Huguely v.

 Woodson, No. CL16-23, Declaration of John S. Daniel, III, at 7.6 Specifically, Dr. Daniel intended

 to testify that Ms. Love died of asphyxia rather than blunt force trauma, that bleeding on her brain

 was caused by reperfusion from CPR, and that there were significant problems with the medical

 examiner’s analysis. Id. at 4-7.




          6
              Dr. Daniel’s declaration is reproduced in the Public Appendix to this petition.

                                                     33
                                                             33
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 41 of 65 Pageid#: 41




        At the outset, it is likely that the reason trial counsel declined to call Dr. Daniel is that he

 was also copied on the emails that violated the rule on witnesses, see Exhibits A-D from Uscinski

 Hearing, and thus his testimony on reperfusion would have been excluded for the same reason as

 Dr. Uscinski’s. But that only underscores the severe prejudice resulting from trial counsel’s

 violation of the rule on witnesses, and provides yet another reason to grant Mr. Huguely habeas

 relief on that ground.

        In all events, the state habeas court acted unreasonably when it dismissed this claim based

 largely on trial counsel’s self-serving affidavit. The court concluded that Dr. Daniel’s testimony

 would have been cumulative and that trial counsel declined to call Dr. Daniel for “tactic[al]”

 reasons. Letter Ruling at 11-12. But Dr. Daniel’s testimony would not have been cumulative; to

 the contrary, he would have provided critical missing ingredients in support of the primary defense

 theory, while also supporting the other favorable evidence admitted at trial, particularly, Dr.

 Leetsma’s limited testimony on reperfusion. See Daniel Declaration at ¶¶5-16 (discussing

 proposed testimony); 12/15/10 Tr. 43-53 (Daniel’s testimony at pretrial hearing regarding cause

 of death and in support of the reperfusion theory); 12/15/10 Tr. 6-7 (trial counsel discussing

 important testimony that Dr. Daniel planned to offer).

        Dr. Daniel was the only forensic pathologist retained by the defense, and he would have

 tied together expert testimony specific to the brain with a more holistic view of the cause of death.

 For example, Dr. Daniel would have testified that intoxication “is a known risk factor for asphyxial

 deaths of various types, and an intoxicated individual may become asphyxiated accidentally when

 their face and air passages become buried in a pillow or other bedclothes.” Daniel Declaration at

 3. Moreover, Dr. Daniel would have explained the connection between asphyxia and reperfusion,

 setting out that lack of oxygen to the brain causes damage to the blood vessels, and those vessels



                                                  34
                                                           34
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 42 of 65 Pageid#: 42




 then become vulnerable to reperfusion injury when CPR is later administered. Id. at 3-4. And, as

 a former medical examiner himself, Dr. Daniel would have been uniquely well situated to respond

 to the prosecution’s medical examiner, Dr. Gormley. Id. at 5. For example, Dr. Daniel would have

 explained that Dr. Gormley failed to “recognize or acknowledge or consider the significant

 mismatch between the catastrophic lethal outcome and the extremely limited volume and

 distribution of intracranial bleeding.” Id.

         The notion that Dr. Daniel’s testimony was critical to the defense was apparently shared

 by the prosecution. At closing, the prosecution highlighted the gaps in the defense’s evidence by

 arguing that “[t]here’s no medical evidence supporting the theory that intraparenchymal, petechial

 hemorrhages are caused by anything other than trauma.” 2/18/2012 Tr. 179 (emphasis added). But

 that, of course, is the precise evidence that counsel could have introduced through Dr. Daniel if

 defense counsel had called him—and through Dr. Uscinski if his testimony had not been excluded

 due to trial counsel’s rule violations.

         Trial counsel’s self-serving assertion (which the state habeas court accepted) that they

 failed to present Dr. Daniel’s testimony for “tactic[al]” reasons also does not withstand scrutiny.

 Although lawyers frequently make mid-trial strategic decisions regarding the presentation of

 evidence, the record shows this is not what happened here. First, before trial, counsel had heard

 Dr. Daniel testify about cause of death and reperfusion, and intended to call him as a witness at

 trial. They thus made him subject to the rule on witnesses, rather than having him in the courtroom

 to consult during dense expert medical testimony. Second, even near the close of the

 Commonwealth’s evidence, trial counsel was still proposing to Daniel topics on which they wanted

 him to testify. See Exhibits A-D from Uscinski Hearing. Furthermore, virtually every one of the

 post hoc reasons proffered by trial counsel to excuse their deficient performance was well-known



                                                 35
                                                         35
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 43 of 65 Pageid#: 43




 to trial counsel long before trial. Trial counsel’s affidavit asserts that they were concerned about

 Dr. Daniel’s cross-examination due to the amount of compensation he had received and

 information about his past employment at the medical examiner's office. But trial counsel was

 aware of these topics when they made Dr. Daniel subject to the rule on witnesses and when they

 continued to email him with specific reference to his future testimony.

        In sum, the so-called “strategic decision” the state habeas court “invoke[d] to justify

 counsel's” conduct “resembles more a post hoc rationalization of counsel’s conduct than an

 accurate description of their deliberations prior to” trial. Wiggins, 539 U.S. at 526-27. And “[t]he

 … evidence counsel failed to … present” here is “powerful.” Id. at 534. Given the centrality of Dr.

 Daniel’s testimony to Mr. Huguely’s defense, there is certainly a “reasonable probability that a

 competent attorney … would have introduced it.” Id. at 535. Moreover, there is at least a

 reasonable probability that the “result of the proceeding would have been different” had this

 evidence been introduced, Strickland, 466 U.S. at 694, since without Dr. Daniel’s testimony,

 significant portions of the prosecution’s medical evidence on reperfusion were left unrebutted. In

 light of trial counsel’s own actions before and during trial—and Dr. Daniel’s affidavit attesting

 that he was expecting to testify—trial counsel’s bald invocation of tactical choices should not have

 been accepted as a basis to summarily deny Mr. Huguely’s Sixth Amendment claim without even

 granting a hearing. The state habeas court’s dismissal of this claim rested on a decision that is

 contrary to and an unreasonable application of clearly established federal law and an unreasonable

 determination of the facts, and this Court should either grant §2254 relief on this claim or grant

 Mr. Huguely an evidentiary hearing.




                                                 36
                                                          36
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 44 of 65 Pageid#: 44




 III.   Mr. Huguely’s Rights Under the Due Process Clause and Brady v. Maryland Were
        Violated When the Commonwealth Failed to Disclose the Love Family’s Imminent
        $30 Million Civil Suit Against Mr. Huguely

        The Due Process Clause of the U.S. Constitution requires the prosecution to disclose to the

 defense any evidence in its possession that is favorable to the accused and “material either to guilt

 or to punishment.” Brady v. Maryland, 373 U.S. 83, 87 (1963). That obligation applies even when

 there has been “no request by the accused,” and it “encompasses impeachment evidence as well as

 exculpatory evidence.” Strickler v. Greene, 527 U.S. 263, 280 (1999) (citations omitted). When a

 jurisdiction adopts an “open file” policy—as the Commonwealth has done—the defendant may

 reasonably assume that the file contains all potentially exculpatory evidence known to the

 prosecution. Workman v. Commonwealth, 272 Va. 633, 644-50 (2006).

        Just weeks after the conclusion of Mr. Huguely’s criminal trial, Sharon and Lexie Love—

 Yeardley Love’s mother and sister—filed a civil complaint against Mr. Huguely seeking more

 than $30 million in damages. R.886-92. The core theory of their suit was that Ms. Love’s death

 was an “accident,” and that Mr. Huguely was civilly liable for negligence. R.887.

        In anticipation of that suit, one of the Loves’ attorneys, Mahlon Funk, appeared in circuit

 court on April 19, 2012, in an attempt to obtain exhibits and trial materials from the criminal case

 for use in the civil suit. At that hearing, Mr. Huguely’s attorneys were surprised to hear Mr. Funk

 describe a nearly two-year-long relationship with the City Commonwealth’s office. Most notably,

 the Loves’ civil attorneys had apparently agreed to “hold any and all civil proceedings and

 investigations … until after the criminal trial was over.” 4/19/12 Tr. 44-45; see also R.1093 (sworn

 affidavit from Mr. Funk stating that the Commonwealth asked “that we await the conclusion of

 the criminal trial so as not to interfere with witnesses and the like”). The civil attorneys “complied




                                                  37
                                                           37
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 45 of 65 Pageid#: 45




 with every request of … the Commonwealth to make sure nothing … in any way could have at all

 affect[ed] adversely [] any aspect of [the] criminal proceedings.” 4/19/12 Tr. 44-45.

        The Commonwealth’s failure to disclose the Loves’ imminent civil suit against Mr.

 Huguely rested on an unreasonable application of clearly established federal law, namely the

 Brady doctrine. See, e.g., People v. Wallert, 98 A.D.2d 47, 48-50 (N.Y. 1983) (finding a “clear

 Brady violation” where the prosecution “knew prior to trial that the complainant had consulted a

 [civil] attorney who was but awaiting the outcome of the criminal action,” but “felt no duty to

 disclose this information to defendant’s counsel”); In re R.D., 2012 PA Super 84, 44 A.3d 657,

 676 (2012) (“Introduction of the existence of the civil suit in a criminal case is permissible ‘to

 show the complainant’s possible bias and interest in the outcome of the case.’”).

        For nearly two years, the Commonwealth had been aware that the Loves were working

 with attorneys on a civil suit. Yet the Commonwealth did not disclose either this fact or that

 prosecutors had been coordinating with those attorneys on major strategic decisions, such as the

 timing of the civil suit. This violates Brady. See, e.g., Schledwitz v. United States, 169 F.3d 1003,

 1008 (6th Cir. 1999) (Brady violation occurred where a key witness was presented as a “neutral

 and disinterested” expert, when, in fact, he had been “actively and intimately involved in the

 investigation” against the defendant for years); United States v. Pelullo, 105 F.3d 117, 123 (3d Cir.

 1997) (Brady violation occurred where FBI agent’s undisclosed notes and FBI surveillance tapes

 could have been used to impeach government witness whose credibility was central to case).

        The Court of Appeals nonetheless rejected this argument on direct appeal on the ground

 that the Commonwealth discharged any Brady obligations through a January 30, 2012 letter in

 which it noted that the Loves have a “potential cause of action” against Mr. Huguely. See Per

 Curiam Decision at 8-9, Huguely v. Virginia (Va. Ct. App. Apr. 23, 2013). But a boilerplate



                                                  38
                                                          38
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 46 of 65 Pageid#: 46




 reference to a “potential” cause of action is a far cry from confirmation that the Loves had already

 engaged civil attorneys—and that those attorneys were coordinating case strategy with the

 prosecution. Indeed, in light of the Commonwealth’s “open file” policy, this statement was not

 just incomplete but an affirmative misrepresentation, as it suggested that the Commonwealth did

 not have any additional information about the Loves’ civil claims.

        The Loves’ imminent civil suit was plainly “material” to the criminal case. Most important,

 the theory of the case underlying the Loves’ civil complaint was flatly inconsistent with the theory

 under which the Commonwealth prosecuted Mr. Huguely in the criminal case. From the very start

 of this case, the Commonwealth argued that Mr. Huguely should be convicted of first- or second-

 degree murder because he acted with malice. In contrast, the civil suit rests on a negligence

 theory—namely, that Mr. Huguely did not intentionally cause Ms. Love’s death, and that she died

 as the result of an “accident.” R.887. Under that view of the facts, Mr. Huguely would be guilty

 of, at most, involuntary manslaughter. Had the imminent civil suit been disclosed under Brady, the

 defense could have highlighted for the jury the significant disparities between the

 Commonwealth’s arguments in this case and the Love family’s arguments in the civil suit. Indeed,

 it is likely because of this inconsistency that the prosecution asked the civil attorneys to “await the

 conclusion of the criminal trial” before filing their suit. R.1093.

        The Court of Appeals’ rejection of this claim rested on an unreasonable application of the

 Brady doctrine and an unreasonable determination of the facts regarding the materiality of the

 withheld information. At a minimum, this court should hold an evidentiary hearing to assess both

 the scope of the withheld information and its materiality to this case. See United States v. White,

 492 F.3d 380, 413 (6th Cir. 2007) (failure to conduct an evidentiary hearing for “serious” Brady

 claims would “effectively permit the government to ride roughshod over the accused, stripping the



                                                   39
                                                           39
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 47 of 65 Pageid#: 47




 accused of both sword and shield”); United States v. Dansker, 565 F.2d 1262, 1264 (3d Cir. 1977)

 (court should hold a hearing whenever the Brady claims are “neither frivolous nor palpably

 incredible”). Mr. Huguely expressly requested an evidentiary hearing to further explore these

 issues, R.882-884, yet the trial court refused to take even that modest step, R.1374. This court

 should rectify that error by granting him a hearing on the issue.

 IV.    The Circuit Court Violated Mr. Huguely’s Sixth Amendment Right to Counsel by
        Forcing Him to Proceed in the Absence of his Retained Counsel of Choice

        A.      The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

 shall enjoy the right … to have the Assistance of Counsel for his defense.” U.S. Const. amend. VI.

 A critical component of that right is the “right of a defendant who does not require appointed

 counsel to choose who will represent him.” United States v. Gonzalez-Lopez, 548 U.S. 140, 144

 (2006). As the Supreme Court has explained, “[i]t is hardly necessary to say that, the right to

 counsel being conceded, a defendant should be afforded a fair opportunity to secure counsel of his

 own choice.” Powell v. Alabama, 287 U.S. 45, 53 (1932). That is, “the Sixth Amendment

 guarantees a defendant the right to be represented by an otherwise qualified attorney whom that

 defendant can afford to hire.” Caplin & Drysdale, Chartered v. United States, 491 U.S. 617, 624

 (1989). Moreover, the right to counsel is violated where a court demonstrates an “unreasoning and

 arbitrary ‘insistence upon expeditiousness in the face of a justifiable request for delay’” See Morris

 v. Slappy, 461 U.S. 1, 11-12 (1983).

        From the day of his arrest, Mr. Huguely chose to be represented by two retained attorneys,

 Fran Lawrence and Rhonda Quagliana. Mr. Huguely decided that he wanted two attorneys with

 their specific and complementary skills and outlooks to represent him at trial. Neither Mr.

 Lawrence nor Ms. Quagliana was designated as “lead counsel,” and they served as equal partners

 throughout the representation.


                                                  40
                                                           40
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 48 of 65 Pageid#: 48




        Both attorneys participated extensively in the trial. Ms. Quagliana conducted voir dire of

 potential jurors over a two-day period, handled the examinations of police, rescue squad, and

 medical witnesses, and addressed the jury regarding sentencing. Mr. Lawrence gave the opening

 and closing statements and examined a number of other witnesses. Throughout the trial, Mr.

 Lawrence and Ms. Quagliana repeatedly sought each other’s advice and conferred with one

 another regarding strategic decisions and the examination of witnesses.

        On the ninth day of trial, February 16, 2012, Ms. Quagliana developed stomach flu and

 was unable to attend court because she was extremely ill. Ms. Quagliana’s illness is well-

 documented and is not in dispute. See 8/22/12 Tr. 137 (THE COURT: “Let me just state this. I

 never doubted you were sick…. You have never, ever misrepresented anything to the Court.”);

 R.1417-1431 (sworn affidavits documenting illness). That morning, Mr. Lawrence represented to

 the court that Ms. Quagliana was too sick to continue with trial in her condition. The court recessed

 the proceedings until 12:30 p.m. 2/16/12 Tr. 3-4. Ms. Quagliana was still “not doing terribly well”

 at that time, and the court granted Mr. Lawrence’s request to adjourn for the day. Id. at 6-9.

        The next day, February 17th, Ms. Quagliana continued to be actively ill and unable to

 attend court; she was admitted to the infusion center at Martha Jefferson Hospital that afternoon.

 Mr. Lawrence again objected to proceeding in Ms. Quagliana’s absence, explaining that Mr.

 Huguely “has been surrounded by two counsel for the last two weeks and for the last two years

 who have been his team who have assisted him,” and that he “objects to proceeding at all until he

 has his full defense team.” 2/17/12 Tr. 8-9. The court nonetheless overruled this objection,

 asserting that “this case is going forward this morning with these witnesses.” Id. at 9.

        Mr. Lawrence was thus forced to examine a number of witnesses in Ms. Quagliana’s

 absence. And, because Mr. Lawrence was not prepared to examine the medical witnesses who



                                                  41
                                                          41
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 49 of 65 Pageid#: 49




 were scheduled to testify on February 17th, id. at 4-6, the defense was forced to call its witnesses

 out of order. Even then, the court continued to insist on expeditiousness above all else, emphasizing

 throughout the day on the 17th that “[t]he defense needs to be ready to go tomorrow.” Id. at 143;

 see id. at 89 (court stating that “I’m trying to avoid going into next week with the case and … I’m

 going to do everything in my power to keep the case moving quickly and on time”).

        The circuit court’s insistence that Mr. Huguely proceed in the absence of his retained

 counsel of choice violated his Sixth Amendment right to counsel and requires a new trial. As the

 Supreme Court has emphasized, the Sixth Amendment commands “not that a trial be fair, but that

 a particular guarantee of fairness be provided—to wit, that the accused be defended by the counsel

 he believes to be best.” Gonzalez-Lopez, 548 U.S. at 146 (emphasis added). Thus, “[w]here the

 right to be assisted by counsel of one’s choice is wrongly denied … it is unnecessary to conduct

 an ineffectiveness or prejudice inquiry to establish a Sixth Amendment violation.” Id. at 148. The

 constitutional violation is “‘complete’” when the defendant “is erroneously prevented from being

 represented by the lawyer he wants, regardless of the quality of the representation he received.”

 Id.; see also id. at 148-51 (violation of the right to counsel of choice is “structural” and is not

 subject to harmless-error review); London v. Commonwealth, 49 Va.App. 230, 239, 638 S.E.2d

 721 (2006) (holding that Gonzalez-Lopez “calls into question our prior holdings requiring

 prejudice be shown” in order to prove a violation of the defendant’s right to counsel of choice).

        This rule makes good sense. The choice of an attorney is an inherently subjective and

 personal one, and it would be extremely difficult to “assess[] the effect of the error” when a

 defendant is denied his counsel of choice. Gonzalez-Lopez, 548 U.S. at 149 n.4. Different attorneys

 “will pursue different strategies with regard to investigation and discovery, development of the

 theory of defense, selection of the jury, presentation of the witnesses, [] style of witness



                                                  42
                                                          42
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 50 of 65 Pageid#: 50




 examination, and jury argument.” Id. at 150. It is simply “impossible to know what different

 choices the [alternative] counsel would have made, and then to quantify the impact of those

 different choices on the outcome of the proceeding.” Id. The Supreme Court thus had “little

 trouble” concluding that “erroneous deprivation of the right to counsel of choice, ‘with

 consequences that are necessarily unquantifiable and indeterminate, unquestionably qualifies as

 structural error.’” Id.

         Indeed, even if Mr. Huguely were required to demonstrate prejudice, that standard is

 readily satisfied. When Ms. Quagliana returned to court on the morning of Saturday, February

 18th, she was forced to examine several witnesses even though she had not seen the testimony or

 cross-examinations of the five critical defense witnesses who had testified the day before. And the

 defense was forced to call its witnesses out of order. The defense planned to have its medical

 experts, Dr. Jan Leestma, Dr. Ronald Uscinski, and Dr. Jack Daniel testify back-to-back-to-back,

 in order to give the jury a cohesive picture of the medical evidence regarding the cause of Ms.

 Love’s death—one of the most critical issues in this case. But because of the court’s refusal to

 grant a short continuance to accommodate Ms. Quagliana’s illness, the defense was forced to call

 several other witnesses in between the medical experts, thus undermining counsels’ strategic goals

 and theory of the case. Proceeding in Ms. Quagliana’s absence also undermined her status as an

 equal partner in the defense by suggesting to the jury that her presence was not necessary to the

 defense team.

         B.      In rejecting Mr. Huguely’s Sixth Amendment counsel-of-choice arguments on

 direct appeal, the Court of Appeals badly misconstrued the relevant inquiry under Supreme Court

 precedent. Most importantly, the Court of Appeals—in direct contravention of Gonzalez-Lopez—

 impermissibly imported a prejudice inquiry into the threshold question of whether the defendant’s



                                                 43
                                                         43
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 51 of 65 Pageid#: 51




 Sixth Amendment rights were violated. The court claimed that it was addressing only whether “the

 trial judge committed Sixth Amendment error here.” Opinion at 13 (Va. Ct. App. Mar. 4, 2014)

 (“3/4/14 Op.”). But the court made a showing of prejudice a prerequisite to finding any

 constitutional error at all, in direct contravention of Gonzalez-Lopez. For example, the court

 emphasized that “[t]here is no indication that Ms. Quagliana’s absence had a meaningful effect on

 the style or manner in which [] defense witnesses were examined by defense counsel.” 3/4/14 Op.

 at 17. That is a paradigmatic example of the kind of prejudice inquiry Gonzalez-Lopez forbids.

         Similarly, the Court of Appeals identified nine ways in which different lawyers might

 handle a trial “differently”—i.e., nine ways in which a lawyer’s absence could prejudicially affect

 a trial—and suggested that Ms. Quagliana’s absence had little effect on those factors. 3/4/14 Op.

 at 16. But Gonzalez-Lopez squarely rejected the argument that the constitutional right to counsel

 of choice—as opposed to effective assistance—“is not ‘complete’ until the defendant is

 prejudiced.” 548 U.S. at 147-48 (contrasting two constitutional rights). The denial of counsel of

 choice is structural and does not require a showing of prejudice. 548 U.S. at 148-51. The Court of

 Appeals’ analysis is irreconcilable with Gonzalez-Lopez because it required Mr. Huguely to show

 prejudice in order to establish a violation of the right in the first place, despite the undeniable fact

 that he was forced to proceed, over his personal objection, on one of the most critical days of his

 murder trial in the absence of Ms. Quagliana.

         The Court of Appeals further concluded that there was no Sixth Amendment violation

 because Mr. Huguely continued to be represented by Mr. Lawrence while Ms. Quagliana was ill.

 See Opinion at 18 (Va. Ct. App. Mar. 4, 2014) (noting that Mr. Lawrence “was still in the

 courtroom and assuring the court that he felt comfortable with examining witnesses that he was

 prepared to examine”). But in Gonzalez-Lopez, the Supreme Court squarely rejected the notion



                                                   44
                                                            44
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 52 of 65 Pageid#: 52




 that a violation of the right to counsel of choice can be excused as long as the defendant received

 effective representation from any lawyer. As the Court explained, that argument—which was

 advanced by the dissenting Justices—is based on a “misunderstanding of the nature of the right to

 counsel of choice” and “confus[es] … this right with the right to effective assistance of counsel.”

 548 U.S. at 151 n.5 (emphasis added). Indeed, the defendant in Gonzalez-Lopez continued to be

 ably represented by constitutionally adequate “substitute counsel,” but this did not in any way

 excuse the trial court’s violation of the defendant’s right to be represented by his counsel of choice.

        The Third Circuit similarly emphasized even before Gonzalez-Lopez that it is not

 “decisive” that the defendant “continued to have the services of” one attorney when the defense

 team was “composed of two attorneys who may have served distinct and important functions.”

 United States v. Laura, 607 F.2d 52, 58 (3d Cir. 1978). When the defendant “wished to retain both

 attorneys,” the court must “presume that she felt that she needed both attorneys.” Id. That choice

 is “[the defendant’s] to make and not the court’s, unless some appropriate justification for the

 dismissal is provided.” Id. Put simply, as long as a retained attorney “perform[s] a defense

 function,” the defendant need not prove “the importance of his assistance” in order to establish a

 Sixth Amendment violation. Id.; see also Rodriguez v. Chandler, 492 F.3d 863, 865 (7th Cir. 2007)

 (Easterbrook, J.) (explaining that Gonzalez-Lopez “does not distinguish among degrees of

 preference,” and that a court violates the Sixth Amendment when the defendant “found two

 lawyers [he] trusted but [was] allowed to use the services of only one”).

        Finally, it is equally irrelevant that Mr. Lawrence “represented to the trial judge that he was

 prepared to examine those witnesses” after the circuit court made clear that it was going to deny a

 continuance. 3/4/14 Op. at 17. Notwithstanding Mr. Lawrence’s representation, Mr. Huguely

 himself personally objected to proceeding without Ms. Quagliana present. 2/17/12 Tr. 8-9. And



                                                   45
                                                           45
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 53 of 65 Pageid#: 53




 the right to counsel-of-choice clearly belongs to Mr. Huguely and is uniquely not subject to

 forfeiture by the lawyer who is present. See Gonzalez v. United States, 553 U.S. 242, 254 (2008)

 (Scalia, J., concurring in the judgment) (“action taken by counsel over his client’s objection” is

 not a valid waiver because it “would have the effect of revoking the agency with respect to the

 action in question”). Indeed, the Court of Appeals’ emphasis on Mr. Lawrence’s representation

 underscores the incompatibility of the court’s analysis with the Sixth Amendment right to counsel

 when the accused has two counsel of choice. If only Ms. Quagliana had represented Mr. Huguely,

 proceeding in her absence simply would not have been practical. By using the presence of a

 different attorney as an excuse to move forward, the circuit court effectively denied Mr. Huguely

 of his right to be represented by two attorneys of choice, including Ms. Quagliana.

                                            *    *    *

        In sum, the defense faced an unfortunate turn of events in the middle of trial when one of

 Mr. Huguely’s chosen attorneys—who had been a trusted counselor and advisor since the day of

 his arrest—became too sick to be present in court. This was the defense’s first request for a

 continuance, and there was no suggestion whatsoever that Ms. Quagliana’s illness was not

 legitimate or that the defense was acting in bad faith to gain some tactical advantage. See 2/17/12

 Tr. 87 (court stating that “no one in the room has misrepresented … ever anything to me,” and that

 all counsel have been “just exemplary in terms of being honest and forthright with the Court”).

 Under these circumstances, the refusal to grant a short continuance to protect Mr. Huguely’s right

 to counsel of choice rested on a decision that is contrary to and an unreasonable application of

 clearly established federal law and an unreasonable determination of the facts.




                                                 46
                                                          46
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 54 of 65 Pageid#: 54




 V.        The Circuit Court Violated Mr. Huguely’s Right to a Fair and Impartial Jury Under
           the Sixth Amendment

      A.      The State Courts Unreasonably Applied Clearly Established Federal Law by
              Refusing to Order Individualized, Sequestered Voir Dire

           As the Supreme Court has explained, there is a “presumption of openness” in all criminal

 proceedings, but that presumption may be “overcome” if “closure is essential to preserve higher

 values and is narrowly tailored to serve that interest.” Press-Enterprise Co. v. Superior Court, 464

 U.S. 501, 510 (1984) (citation omitted). The “selection of a fair and impartial jury is a right

 protected by the Sixth Amendment and is one of the ‘high values’” that may trump the presumption

 of open proceedings. In re South Carolina Press Ass’n, 946 F.2d 1037, 1043 (4th Cir. 1991). “Full

 and frank answers from potential jurors … are essential to the process of selecting such a jury,”

 and “fear of publicity that might be given to answers of venirepersons during voir dire may so

 inhibit or chill truthful responses that an accused is denied the fair trial to which he is entitled

 under the Fourteenth Amendment.” Id.

           In a high-profile criminal case, in camera voir dire of potential jurors may be necessary to

 ensure “frank and forthcoming” responses. In re Greensboro News Co., 727 F.2d 1320, 1321-23

 (4th Cir. 1984). Closed voir dire can be used to ensure that “defendants will be tried by an impartial

 jury which will render its verdict on the basis of evidence adduced at trial rather than information

 from the newspapers or television.” Id. at 1325.

           The Fourth Circuit has found closed voir dire to be appropriate in a criminal case involving

 “many highly charged and emotional issues,” that had been covered extensively in the media.

 South Carolina Press Ass’n, 946 F.2d at 1041. As a result, the voir dire necessarily elicited “very

 personal and emotional responses from potential jurors,” many of whom were “reluctant to speak

 frankly” in open court. Id. at 1042. The district court concluded that “the presence of the press and

 others creates a substantial probability that the candor of the venire would be impaired and would

                                                   47
                                                            47
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 55 of 65 Pageid#: 55




 impinge on the Sixth Amendment rights of the defendant.” Id. In determining whether pretrial

 proceedings such as voir dire should be closed to the public, courts must consider whether:

 (1) there is a “substantial probability that the defendant’s right to a fair trial will be prejudiced by

 publicity”; (2) there is a substantial probability that “closure would prevent that prejudice”; and

 (3) reasonable alternatives to closure “cannot adequately protect the defendant’s fair trial rights.”

 Id. at 1041 (quoting In re State Record Co., 917 F.2d 124, 128 (4th Cir. 1990)).

         In this case, each of those factors strongly counseled in favor of closed voir dire. As Mr.

 Huguely explained in his pretrial motion, this case attracted a staggering amount of press coverage

 from both the local and national media. Between May 2010 and July 2011, the local ABC, CBS,

 and FOX stations had covered this case more than 100 times. R.174-76. And, as of late 2011, there

 had been 144 articles about this case in the Charlottesville Daily Progress, 45 in the Cavalier

 Daily, 90 in the Richmond Times-Dispatch and 84 in the Washington Post. R.177-96. Many of

 those articles contained highly sensationalist and inflammatory rhetoric about Mr. Huguely. See,

 e.g., R.144-45 (Mr. Huguely was “an Anger Prone Scion of Prominent DC Family,” “Students at

 All-Boys Landon School Planned Sex Parties, Sources Say,” “More Drunken Violent Episodes

 Emerge,” “Source: Huguely Attacked Teammate”). Others provided extensive coverage of earlier

 alleged “bad acts” by Mr. Huguely, R.149, or attempted to inject into this case issues of class,

 wealth, race, and domestic violence, R.150-51. And these media reports contained a number of

 demonstrably false statements, such as the suggestion that a “bloody shirt” had been found in Mr.

 Huguely’s apartment. R.148.

         In addition to the round-the-clock media coverage, this case was also addressed extensively

 by the University of Virginia, which has long played an outsized role in the Charlottesville

 community. Shortly after Ms. Love’s death, the University held a vigil in her memory, with



                                                   48
                                                            48
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 56 of 65 Pageid#: 56




 University President John Casteen delivering an impassioned speech calling students to action on

 issues of domestic violence. R.204-06. Even though the police investigation had barely begun, Mr.

 Casteen stated—falsely—that Ms. Love had been “attacked and beaten” and “thrown against [the]

 wall[].” R.205; see id. (referring to the “blows and abuse” that “ended Yeardley’s life” and her

 “attacker’s advantage or arrogance or mindless sense of right to abuse”). Although the evidence

 presented at trial flatly contradicted Mr. Casteen’s statements, those were the initial

 characterizations of the incident that colored the perception of the Charlottesville community in

 the days after Mr. Huguely was arrested.

        The April 11, 2011 preliminary hearing in this case produced a flood of local and national

 media far beyond anything previously seen in Charlottesville. The courtroom was packed with

 reporters from virtually every media outlet in the United States, and the hearing had to be moved

 to a larger venue to accommodate the overwhelming media presence.

        Under these unique circumstances, the circuit court unreasonably applied clearly

 established federal law by denying Mr. Huguely’s motion for sequestered voir dire of prospective

 jurors. There were likely few, if any, citizens of Charlottesville who were not familiar with this

 case through the University, discussions with family and friends, or the non-stop media coverage.

 And this case implicated extremely sensitive and emotionally charged issues involving domestic

 violence, alcohol use, wealth, and college sports. Prospective jurors would be justifiably tentative

 about answering questions about their experiences with these deeply personal topics in front of a

 packed courtroom.

        Indeed, the circuit court itself recognized the outsized media coverage and attendant risks

 by the need to threaten criminal prosecution of anyone who published the names or photographs

 of the jurors. That was not an idiosyncratic view. For example, “several” of the jurors noted to the



                                                 49
                                                          49
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 57 of 65 Pageid#: 57




 court that they were “concerned about the Cavalier Daily publishing their names … if they’re on

 the jury.” 2/9/12 Tr. 129. Sequestered voir dire was needed to ensure that potential jurors would

 provide truthful and candid answers about their backgrounds, views, or connections to the case,

 and would not be swayed by how their responses would be perceived by the public and the media.

    B.      The State Courts Unreasonably Applied Clearly Established Federal Law by
            Refusing to Allow the Defense to Ask Questions During Voir Dire That Were
            Directly Relevant to Jurors’ Ability to Remain Impartial

         As the Supreme Court has explained, voir dire “plays a critical function in assuring the

 criminal defendant that his Sixth Amendment right to an impartial jury will be honored.” Rosales-

 Lopez v. United States, 451 U.S. 182, 188 (1981). Without adequate voir dire, “the trial judge’s

 responsibility to remove prospective jurors who will not be able impartially to follow the court’s

 instructions and evaluate the evidence cannot be fulfilled.” Id. Moreover, peremptory challenges

 to prospective jurors are widely seen as a “necessary part of trial by jury,” Swain v. Alabama,

 380 U.S. 202, 219 (1965), and a “lack of adequate voir dire impairs the defendant’s right to

 exercise” those challenges, Rosales-Lopez, 451 U.S. at 188.

         Thus, “a suitable inquiry is permissible in order to ascertain whether the juror has any bias,

 opinion, or prejudice that would affect or control the fair determination by him of the issues to be

 tried.” Connors v. United States, 158 U.S. 408, 413 (1895). A court abuses its discretion if voir

 dire does not provide “‘a reasonable assurance that prejudice would be discovered if present.’”

 United States v. Lancaster, 96 F.3d 734, 740 (4th Cir. 1996) (en banc).

         In this case, certain evidence that was critical to Mr. Huguely’s defense involved

 unflattering and unfavorable facts about Ms. Love, such as the couple’s “on-and-off” relationship

 and the fact that Ms. Love was herself extremely intoxicated on the night of May 2, 2010. The

 defense was justifiably concerned that jurors’ emotional reaction to such evidence would hinder



                                                  50
                                                           50
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 58 of 65 Pageid#: 58




 their ability to weigh the facts impartially. Mr. Huguely thus submitted to the circuit court a voir

 dire question asking whether potential jurors would have difficulty considering evidence that was

 seen as “blaming the victim.” The court approved this question in advance of trial.

         The usefulness of that question in identifying jurors excusable for cause was borne out in

 practice. On the first day of voir dire, several prospective jurors expressed reservations about how

 they would handle evidence that was seen as “blaming the victim.” See Feb. 6-8 Tr. 75 (juror

 would “have to think about it”). Indeed, Juror 34 stated that his reaction to evidence that was seen

 as blaming the victim “might depend on how you presented it,” id. at 327-28, 375-76, and the court

 granted the defense’s motion to strike this juror for cause based on his answer. Id. at 376. On the

 second day of jury selection, several other prospective jurors indicated that they, too, might have

 difficulty with evidence that was seen as blaming the victim. Id. at 572-73 (some jurors “responded

 affirmatively” to question about whether unfavorable evidence about Ms. Love would be seen as

 blaming the victim).

         Despite the demonstrably relevant evidence that this question was eliciting, the circuit

 court—in the middle of voir dire—granted the Commonwealth’s motion to prevent defense

 counsel from continuing to ask it. Id. at 575-76. The court held that the question was not “helpful”

 because it could not be fully answered unless the juror “[knew] what the evidence shows.” Id. at

 575. There was subsequently a discussion of whether the question could be rephrased, but the

 court’s interest in forging ahead without delay took precedence, as the court stated that “we don’t

 have time to do it.” Id. at 596.

         These rulings were an unreasonable application of clearly established federal law and

 deprived Mr. Huguely of his constitutional right to ensure that all jurors seated on the panel were

 truly impartial. There is no doubt that the question about “blaming the victim” was helpful and



                                                 51
                                                          51
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 59 of 65 Pageid#: 59




 relevant, as dramatically illustrated by the court’s willingness to strike at least one juror for cause

 based on his answer to this very question. Any juror who was unable to fairly and impartially

 consider evidence that might have cast Ms. Love in an unfavorable light should not have been

 seated on the panel, and the circuit court violated Mr. Huguely’s constitutional rights by

 prohibiting the defense from inquiring about this matter during voir dire.

    C.      Mr. Huguely’s Sixth Amendment Right to an Impartial Jury Was Violated When
            the Circuit Court Refused to Strike for Cause a Juror Whose Answers During
            Voir Dire Revealed Serious Doubts about Her Impartiality

         “[T]rial by jury in criminal cases is fundamental to the American scheme of justice.”

 Duncan v. State of La., 391 U.S. 145, 149 (1968). Given that, “[a] criminal defendant in a state

 court is guaranteed an ‘impartial jury’ by the Sixth Amendment as applicable to the States through

 the Fourteenth Amendment. Principles of due process also guarantee a defendant an impartial

 jury.” Ristaino v. Ross, 424 U.S. 589, 595 n.6 (1976) (citations omitted). To that end, each

 individual juror “must be as ‘indifferent as he stands unsworne.’” Irvin v. Dowd, 366 U.S. 717,

 722 (1961) (citation omitted); see also Morgan v. Illinois, 504 U.S. 719, 727 (1992) (“[T]he jury

 must stand impartial and indifferent to the extent commanded by the Sixth Amendment.”). Each

 juror’s “verdict must be based upon the evidence developed at the trial,” not based on any outside

 information or swayed by any personal affiliations. Id. That is because “a juror who has formed

 an opinion cannot be impartial.” Morgan, 504 U.S. at 727.

         Such preconceived opinions may arise because a juror was exposed to outside information

 about a case. The Supreme Court has held that a new trial may be warranted where a juror has

 been exposed to outside information about a case, such as a prejudicial news article, even where

 the jurors insist that they “would not be influenced” by it. See Marshall v. United States, 360 U.S.

 310, 312 (1959). Bias may also arise out of affiliations that a juror has with family or an employer.



                                                   52
                                                           52
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 60 of 65 Pageid#: 60




 See Clark v. United States, 289 U.S. 1, 7 (1933) (upholding a contempt judgment against a juror

 who falsely concealed her connections to and former employment at a company where the

 defendants had been officers, suggesting impermissible bias); Williams, 529 U.S. at 440 (petitioner

 entitled to a hearing to develop facts showing bias arising out of a juror’s previous marriage with

 a witness and prior representation by one of the prosecutors).

        The circuit court violated Mr. Huguely’s right to an impartial jury by refusing to strike

 Juror 211, who was ultimately seated on the trial jury and participated in the determination of Mr.

 Huguely’s guilt or innocence. Juror 211 was a professor at the University of Virginia who taught

 a close friend of Ms. Love and excused this student from her final exam for Ms. Love’s funeral.

 Feb. 6-8 Tr. 268-75. She had also read “memos” from the University about the case and Ms. Love,

 and she remembered hearing that there was a “break in” and “blunt trauma.” Id. at 268-69, 274.

 Although Juror 211 claimed that she could render an impartial judgment, see id., her close

 connections to this case and the University clearly raised at least a reasonable doubt about her

 impartiality.

        Given the inordinately high profile of this case within the Charlottesville community, the

 circuit court should have been especially vigilant about the need to ensure an impartial jury. Yet

 the court instead chose to disregard responses during voir dire that raised serious doubts about

 Juror 211’s ability to remain impartial. Juror 211 should have been struck for cause, and the state

 courts’ refusal to grant Mr. Huguely relief on this claim rested on an unreasonable application of

 federal law.

 VI.    There Was Insufficient Evidence Offered at Trial to Support Mr. Huguely’s
        Conviction for Second-Degree Murder.

        When a challenge is brought alleging insufficient evidence, federal habeas corpus relief is

 available if, based on the evidence adduced at trial, viewed in the light most favorable to the


                                                 53
                                                         53
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 61 of 65 Pageid#: 61




 prosecution, no rational trier of fact could have found “the essential elements of the crime” proven

 beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). The court must “reverse

 the verdict if the evidence of innocence, or lack of evidence of guilt, is such that all rational fact

 finders would have to conclude that the evidence of guilt fails to establish every element of the

 crime beyond a reasonable doubt.” United States v. Nevils, 598 F.3d 1158, 1165 (9th Cir. 2010)

 (citing Jackson).

        As noted above, malice is “an essential element of murder and is what distinguishes it from

 the crime of manslaughter.” Canipe, 25 Va.App. at 642. To elevate a homicide to second-degree

 murder, “the defendant must be shown to have willfully or purposefully, rather than negligently,

 embarked upon a course of wrongful conduct likely to cause death or great bodily harm.” Essex,

 322 S.E. 2d at 220; see also Groot, Criminal Offenses §6 (second-degree murder requires “a mental

 state of extreme recklessness—proceeding with conduct in the face of a known, very significant

 risk that death will occur”). That distinction is “close but crucial” and must be enforced with

 vigilance. Essex, 322 S.E. 2d at 222.

        At trial, the Commonwealth abandoned any claim that Mr. Huguely acted with express

 malice—that is, that he killed Ms. Love “with a sedate, deliberate mind, and formed design.”

 Canipe, 25 Va. App. at 642 (citation omitted). The evidence flatly refuted any “design” to kill: Mr.

 Huguely went to talk with Ms. Love, while heavily intoxicated, only after being turned away at

 the door of his friend Chris Clements, who was too busy to get together. He was dressed casually

 in tennis shoes, shorts, and a t-shirt. He brought no weapon, object, or bag. He also chose a well-

 lit, busy path to the apartment. Indeed, in acquitting Mr. Huguely of burglary with the intent to

 commit assault and battery, the jury specifically concluded that he did not enter Ms. Love’s

 apartment with any intent to commit assault or battery.



                                                  54
                                                           54
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 62 of 65 Pageid#: 62




          The Commonwealth nonetheless sought to establish implied malice, which may be inferred

 from “conduct likely to cause death or great bodily harm, willfully or purposefully undertaken.”

 Essex, 322 S.E. 2d at 220; Perricllia v. Commonwealth, 229 Va. 85, 91, 326 S.E.2d 679 (1985).

 Based on the evidence at trial, however, no reasonable factfinder could have concluded beyond a

 reasonable doubt that Mr. Huguely’s conduct during his altercation with Ms. Love rose to that

 level.

          Abundant evidence supported Mr. Huguely’s account that, though he briefly wrestled with

 Ms. Love on the floor, he never applied a degree of force likely to cause serious injury. The walls

 revealed no dimples or marks. The furniture was in order. Anna Lehmann, who lived downstairs

 and heard Mr. Huguely’s footsteps on the stairs and a single crash near the door, heard no other

 hitting or banging sounds. Ms. Love had no injuries to her left side. Nor did she have any skull

 fracture, grab marks, or bleeding in the carotic sheath, all of which would have indicated greater

 applications of force. And Mr. Huguely had no blood on his person or his clothes. Ex.152; Ex.143.

          Moreover, there was insufficient evidence from which to infer that Mr. Huguely acted with

 willful, malicious intent. Mr. Huguely described Ms. Love as his best friend and one of the people

 he loved and cared for most. Ex.21. He was seen holding her hand just a day before. When

 approached by police, he believed he was being investigated for an assault and was in a state of

 shock and disbelief upon hearing of Ms. Love’s death. Mr. Huguely was also heavily intoxicated

 both before and after his altercation with Ms. Love; he had written months before that he was

 “scared to know that I can get that drunk to the point where I cannot control the way I behave or

 act.” Ex.21. As the Virginia Supreme Court has stated in no uncertain terms, “if a killing results

 from negligence, however gross or culpable, and the killing is contrary to the defendant’s intention,

 malice cannot be implied.” Essex, 228 Va. at 280.



                                                  55
                                                          55
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 63 of 65 Pageid#: 63




        In sum, substantial facts corroborated Mr. Huguely’s claim that his actions were not so

 cruel as to amount to malicious conduct. See Haywood v. Commonwealth, 20 Va. App. 562, 567,

 458 S.E.2d 606 (1995) (“while the evidence may support a hypothesis that [the defendant] acted

 with malice and intended to run over or through anyone or anything that got in his way,” the

 evidence did not exclude a reasonable hypothesis of innocence). In light of the evidence offered at

 trial, no reasonable jury could have convicted Mr. Huguely of any offense more serious than

 manslaughter. His conviction and sentence rest on an unreasonable determination of the facts and

 an unreasonable application of clearly established federal law and should be vacated.

                                     PRAYER FOR RELIEF

        For the foregoing reasons, Mr. Huguely respectfully requests that this Court grant the

 petition, vacate the conviction and sentence, and take such other and further action as it deems

 reasonable and appropriate. In the alternative, this Court should order an evidentiary hearing to

 ensure the development of a full record regarding Mr. Huguely’s claims of external influence on

 the jury, ineffective assistance of counsel, and violations of the Brady doctrine.

                                                    Respectfully submitted,

                                                    /s/ Bryan K. Weir

  Jonathan P. Sheldon (VA Bar #66726)               Jeffrey M. Harris* (VA Bar #93883)
  Sheldon & Flood, PLC                              Bryan K. Weir (VA Bar #82787)
  10621 Jones Street, Suite 301A                    Jordan M. Call*
  Fairfax, VA 22030                                 CONSOVOY MCCARTHY PLLC
  (703) 691-8410                                    1600 Wilson Boulevard, Suite 700
  jsheldon@sfhdefense.com                           Arlington, VA 22209
                                                    (703) 243-9423
                                                    jeff@consovoymccarthy.com
                                                    bryan@consovoymccarthy.com
                                                    jordan@consovoymccarthy.com
  Dated: April 29, 2020
                                                    * Pro hac vice application pending




                                                  56
                                                          56
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 64 of 65 Pageid#: 64
Case 7:20-cv-30021-TTC-RSB Document 1 Filed 04/29/20 Page 65 of 65 Pageid#: 65




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of the foregoing was sent via first class mail

 postage prepaid this 29th day of April, 2020, to Leah Darron, Senior Assistant Attorney General,

 Office of the Attorney General, 202 North Ninth Street, Richmond, VA 23819, and a PDF copy

 emailed to oagcriminallitigation@oag.state.va.us.

                                                     /s/ Bryan K. Weir




                                                 58
                                                          58
